DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed 07/20/2022 have been entered. Claims 1-16 remain pending in the application. Claims 8-16 are newly presented. 
As an initial matter, due to further consideration, and due to at least new ground(s) of rejection, the instant action is being made NON-FINAL. 
 Applicant's arguments, with respect to 35 U.S.C 102 filed 07/20/2022 have been fully considered and are persuasive. The examiner notes that applicant’s arguments are merely persuasive due to the assertion that Claim 6 is dependent on Claim 1. A new ground(s) of rejection are raised under 103 (See below). 

Response to Arguments
Applicant’s arguments, filed 07/20/2022, with respect to the rejection(s) of claim(s) 1-7 under 35 U.S.C. 112(b) have been fully considered but are NOT persuasive. 
In the previous action, the examiner rejected claim 1 because the meaning(s) of the X and Y term were unclear and indefinite.
Applicant argues: 
“Applicant respectfully subject that the amended claim 1 clarifies that H represents entropy while, X, Y, ... Q are the plurality of components of the system to decision state…This could be viewed as a probe point where the system is tested (prior to or after a particular component). The language of claim 1, therefore, represents in both words and mathematical expression the meets and bounds of the claim.” 
The examiner respectfully disagrees. 
First, when applicant states that “…H represents entropy…”, the applicant creates more confusion because claim 1, as amended clearly states “…wherein the discrete decision states comprises a true object state (H) and a decision state (Q)…” 
A person of ordinary skill in the art would infer that H is a true object state NOT “entropy” as argued. Thus, the rejection is maintained. 
Similarly, X and Y are not given definitions within the claim language. Merely, the applicant states that these “…are the plurality of components…” While this may in fact be true, the claim language does not reflect this definition. 
For at least the above reasons, the rejection under 35 U.S.C. 112(b) is maintained. 
Applicant’s arguments, filed 07/20/2022, with respect to the rejection(s) of claim(s) 4 under 35 U.S.C. 112(a) have been fully considered but are NOT persuasive. 
In the previous action (mailed 01/20/2022), the examiner rejected at least claim(s) 4 under 112(a) for failing written description and in particular failing to describe HOW “…a set of test criteria…” is determined. 
Applicant argues that: 
“The set x[Wingdings font/0xE0], from which N samples are taken, are described with reference to FIGs 13 and 14. In particular, an appropriate number comprising the set, and ultimately the number of samples from the set, is determined by reviewing the scaled standard deviation of the estimator of entropy. The set is established when the scaled standard deviation collapses (minimizes). The test criteria comprising the set will be depending on the nonlinear system under evaluation and may include, with respect to the radar example, size, weight, or power of a component” 
The examiner respectfully disagrees. 
First, the applicant as NOT provided any paragraph numbers within the as-filed specification that clearly support or otherwise describe their argument. Additionally, the argument presented is NOT a specific challenge to the rejection but rather simply attempts to describe when the set is established; namely with the scaled standard deviation collapses. 
Next, the examiner notes that the applicant appears to have misunderstood the previous rejection. The applicant states that the examiner found “determining a set of test criteria for a maximum allowable sampling uncertainty…” is not supported. This is incorrect. While there is a presumption that support exists for original claim language, the examiner rejected the language at issue because there was NOT sufficient written description. 
Continuing further, Figs. 13 and 14, which applicant alleges describes the claim language at issue are simply graphs. These graphs do NOT describe HOW a set of test criteria is determined. At best, they merely show a graph of the number of samples and a “typical set number”. Paragraphs [0022] and [0023] in the specification describe Figs. 13 and 14 and recite: 
“FIG. 13 is a plot illustrating the phase transition within a typical set of X vs. N, where nb= 6.
FIG. 14 is a plot illustrating the scaled standard deviation of estimator entropy of X vs. N, where nb = 6 and L = 1000.” 
Additionally, paragraphs [00180]-[00181] appear to provide further description of FIGs. 13 and 14 and recite: 
“FIG. 13 illustrates the phase transition within a typical set of X vs. N. The typical set plot in FIG. 13 provides the value for Nm for the entropy estimates for X as defined previous where nb= 6. The number of samples required for each ensemble based on the phase transition at Nt = 2x10^3 within the typical set profile is Nm = 2x 10^5. 
FIG. 14 demonstrates the entropy scaling property previous discussed by illustrating the scaled standard deviation of estimator entropy of X vs. N. In the following example, Monte Carlo simulation is used to compute the actual estimation variance (L=1000; nb =6) at each incremental setting of Nm. The estimation variance at Nt = 3 x 10^3 is scaled at each setting of Nm to Nm = 2x 10^5, validating the use of the 1/N scaling factor in Eq. (47)…” 
These above disclosures do not appear to clearly and concisely set forth HOW a set of test criteria are determined. In fact, at best, it appears that Figures 13 and 14 are more directed towards steps (b) and (c) of Claim 4 which claim how to determine a sample ensemble size. Indeed, as can be seen from the above disclosures and especially Figures 13 and 14, a “set of test criteria” is not determined but rather a graph which shows a hypothetical relationship between a number of samples and a “typical set number”. A person of skill in the art would NOT know, based upon the specification HOW a set of test criteria are determined and thus the claim language lacks written description. 
	Moreover, even if it could be seen that the above disclosures describe how the instant invention determines a test of test criteria, which the examiner contends, the specification appears to limited in this disclosure to merely when a Monte Carlo simulation is used to compute the actual estimation variance at the specific setting of L=1000 and nb =6. This would not describe the general case of the claim language which does not have such limitation. 
For at least the above reasons, applicant’s arguments are unpersuasive and the rejection under 112(a) is maintained. 

Applicant's arguments, with respect to 35 U.S.C 101 filed 07/20/2022 have been fully considered but they are not persuasive. 
Applicant argues that the claim language is patent eligible and that the claims, as presented, “…most closely resemble those presented in Diamond v. Diehr…”
The examiner respectfully disagrees. 
First, applicant’s response does not specifically challenge any of the findings of the examiner. Instead, applicant’s response simply restates, in very general terms, the process of claim 1 and states that this process is similar to that of Diamond v. Diehr. This does not explain HOW the claims are similar to Diamond v. Diehr nor does explain what the improvement to a technological field is. 
For at least this first reason, applicant’s arguments are not persuasive. 
Second, the claims of the instant application do not resemble the claims of Diamond v. Diehr and, as stated above, the applicant has NOT explained the alleged similarity. 
More particularly, it appears the applicant is alleging that there is a transformation that takes place (although applicant’s response fails to explain this transformation). MPEP 2106.05(c) describes particular transformation. 
Looking at representative claim 1 all of the steps recited are nothing but mathematical calculations or mental processes. While described in more depth in the 101 rejection below, the end result of claim 1 is NOT a transformation of any physical object or any other meaningful transformation but rather some correlation between a component-level probability and the component-level information loss. As described in the previous action and indeed in the current action, this is simply a mathematical relationship rather than some transformation. 
Additionally, one of the factors that an examiner may consider when determining if a particular transformation is claimed is the particularity or generality of the transformation. Looking at claim 1, the claim is not particular. In fact, it is merely limited to a “…a non-linear system comprising a plurality of components…” This recitation is very general. 
Going back to applicant’s arguments, the applicant states that: 
“Speaking specifically to claim 1, the method is directed to a method of transformation observational data about a plurality of components comprising a nonlinear system (such as the radar system described with start at paragraph [0163] …”  
However, this statement requires that the examiner import limitations from the specification; which is improper (MPEP 2111.01 (II)). Next, even assuming that a such a limiting example existed in the claim language, which the examiner contends, the claim language does not claim the alleged transformation. The examiner refers to the response above.  
With respect to the transformation argument in regards to new claim 8. The applicant argues that “New and independent claims 8 and 11 more sharply define the invention and further delineate between the abstract mathematical constructs and the transformation of both data and the component design.”
Again, the examiner respectfully disagrees. Other than applicant’s statement that claims 8 and 11 more sharply define and delineate, the applicant fails to actually describe what the alleged transformation is and the examiner does not find such a meaningful transformation. 
In particular, representative Claim 8 recites similar mathematical limitations to that of claim 1 but adds the limitation: 
“based on the correlating, identifying which component of the plurality is contributing to component-information loss…” 
However, this limitation is nothing more than a mental process. While described in more detail below (see 101 rejection), the step of “identifying” is a simple evaluation, judgement, or observation (e.g. some component’s information loss is higher or lower).

Applicant's arguments, with respect to 35 U.S.C 103 filed 07/20/2022 have been fully considered but they are not persuasive. 
First, the examiner notes that the applicant does NOT specifically challenge any of the findings or mappings of the examiner. Simply, the applicant states that the relied upon prior art does not teach the claim language. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Second, the applicant alleges that the examiner is relining upon improper hindsight. The examiner respectfully disagrees. 
The applicant simply states that the combination relied upon “…is apparent only in hindsight analysis.” This statement does not specifically argue what the hindsight reasoning the examiner alleged used was nor how such a combination is only apparent from information gleaned only from the specification. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Indeed, the examiner clearly explained that cited prior art was analogous and stated: 
The examiner notes that Hassan is considered analogous art because Hassan is directed, at least in part, to the problem faced by the inventor. Namely, probabilistic optimal design of a non-linear system (e.g. optimal design of a spacecraft)
Rather than the alleged hindsight reasoning, the examiner simply referred to the specification and the claim language to establish A) the BRI of the claim language and at least B) the problem faced by the inventor. Clearly, such reasoning is not improper hindsight analysis. 
Similar non-hindsight reasoning applies to prior art of record, McMillian. 
Finally, the applicant’s arguments are unpersuasive because, while applicant alleges that the claims are nonobvious over the cited prior art, the claim amendments do not change or limit the scope of the claims such that the examiner’s BRI is different from that stated in the previous action. 
For at least the above reasons, applicant’s arguments regarding the rejection under 35 U.S.C. 103 are unpersuasive and the rejection is maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Analysis of Claim 1: 
Step 1: Claim 1 is directed towards a method and therefore falls within one of the statutory categories. Claim 1 therefore passes Step 1. 
Revised Step 2A: Do(es) the claim(s) recite an abstract idea? 
Yes, Claim 1 recites an abstract idea. 
The claim(s) recite(s) the following limitations: 
Determining discrete decision states for the non-linear system, wherein the discrete decision states comprise a true object state (H) and a decision state (Q), the discrete decision states being characterized in a Markovian channel model comprising a plurality of links, wherein each of the plurality of links corresponds to one of the plurality of components 
This limitation recites an abstract idea because the functionality of determining discrete decisions where these discrete decision states are characterized in a Markovian channel model recites abstract idea of a mathematical concept (e.g. Markovian channel model). This limitation does not recite any additional elements that must be considered under Step 2A Prong 2 and Step 2B. 
Modeling the plurality of system uncertainty parameters to create a plurality of distributions, wherein each of the plurality of distributions comprises a plurality of values ranging from a theoretical maximum entropy to a theoretical minimum entropy for one of the plurality of system uncertainty parameters, wherein at least one of the plurality of system uncertainty parameters is unknown. 
This limitation recites an abstract idea because the functionality of modeling the system to create a plurality of distributions recites the abstract idea of a mathematical concept. Specifically, the functionality encompassed by the term “modeling” is nothing more than apply a value or a series of values to a mathematical equation (e.g. Gaussian distribution), the result of which is the creation of a distribution. 
Calculating an entropy at each of the plurality of components (H(H), H(X), H(Y),…H(Q)), wherein the entropy is directly related to an amount of uncertainty at each of the plurality of components.
This limitation recites an abstract idea because the functionality encompassed by “calculating” is nothing more than the use of a mathematical equation (e.g. entropy equation) or mathematical concept. 
Computing an amount of mutual information between H and Q, I(H;Q), wherein I(H;Q) is used to characterized a total system performance and wherein the source of uncertainty increases a total amount of entropy in the nonlinear system, thereby decreasing I(H;Q) and degrading the total system performance. 
This limitation is considered an abstract idea because the functionality encompassed by “computing an amount of mutual information” is nothing more than the use of a mathematical equation or mathematical concept (for example, using H and Q as input calculate the mutual information). 
Calculating an amount of cumulative component information loss from H to Q, ILx, ILy,…ILQ, wherein ILq is equal to a sum of the component-level information that occurs at each of the plurality of components, ILxΔ, ILyΔ,…ILQΔ, and wherein the component-level information loss occurs only within the Markovian channel model. 
This limitation is considered an abstract idea because the functionality encompassed by “calculating an amount of cumulative component information loss” is nothing more than the use of a mathematical equation or mathematical concept. Additionally, the claim recites “…is equal to a sum…” Clearly, this limitation recites the mathematical concept of addition. 
Correlating, using Fano’s equality, at least one of I(H;Q) and ILQ to a total amount of entropy to generate at least one overall probability of error (Pe) for the nonlinear system
This limitation recites an abstract idea because the functionality encompassed by “correlating, using Fano’s equality…” is nothing more than a mathematical concept (i.e. Fano’s equality). 
Estimating, using a Data Processing Inequality with Fano’s equality, component-level probability of error (PeX, PeY,…PeQ) 
This limitation recites an abstract idea because the functionality encompassed by “estimating, using the data processing inequality together with Fano’s equality” is nothing more than a mathematical concept or mathematical equation (i.e. “data processing inequality” and “fano’s equality”). 
Correlating the component-level probability of error to the component level information loss
This limitation recites an abstract idea because the functionality encompassed by “correlating” is nothing more than a mathematical concept or use of a mathematical equation. 

Revised Step 2A Prong 2: Do(es) the claim(s) integrate the abstract idea into a practical application? 
No, Claim 1 does NOT integrate the abstract idea into a practical application. The claims do not appear to recite any additional elements that could integrate the abstract into a practical application. Because at least Claim 1 does NOT recite any additional elements that could integrate the abstract idea into a practical application, Claim 1 fails Step 2A prong 2 but must be further considered under Step 2B. 

Revised Step 2B: Do(es) the claim(s) recite any additional elements that amount to more than the judicial exception? 
No, Claim 1 does NOT recite any additional elements that amount to significantly more than the judicial exception.
Conclusion: Because Claim 1 recites an abstract idea (e.g. mathematical concept and mathematical equation) and does not contain any additional elements that integrate the abstract idea into a practical application and does not contain any additional elements that amount to significantly more than the judicial exception, the examiner must conclude that Claim 1 is NOT patent eligible. Therefore, a rejection under 35 U.S.C. 101 is appropriate. 
	Analysis of Claim 2: 
Claim 2 is dependent on Claim 1 and thus recites the same abstract idea as Claim 1. However, Claim 2 further recites:
Computing a component-level performance reliability and attributing a contribution of each of the plurality of system uncertainty parameters to the component-level performance reliability
This limitation further recites the abstract idea of Claim 1 because the functionality encompassed by “computing” is nothing more than a mathematical equation or mathematical concept. 
Determining a real world statistical variation of the plurality of system uncertainty parameters
This limitation further recites the abstract idea of Claim 1 because the functionality encompassed by “determining a real world statistical variation” is nothing more than a mathematical concept or mathematical equation. 
Performing a Monte-Carlo simulation of a plurality of the system uncertainty parameters for a plurality of settings through iterations of steps 1b) to 1h)
This limitation further recites the abstract idea of Claim 1 because the functionality encompassed by “performing a monte-carlo simulation” is nothing more than a mathematical concept or mathematical equation (i.e. monte-carlo simulation). 
The examiner notes that the additional element of “…iteration of steps 1b) to 1h)…” does not integrate the abstract idea into a practical application because performing repetitive calculations is considered insignificant extra-solution activity (See MPEP 2106.05(g). Under Step 2B, this additional element does NOT amount to significantly more than the judicial exception because performing repetitive calculations are considered well-known, routine, and conventional. As per the Berkhiemer memo, the examiner must provide evidence that repetitive calculations are indeed well-known, routine and conventional. As evidence, the examiner cites MPEP 2106.05(d) which gives examples of additional elements that the courts have regularly found to well-known, routine, and conventional. Under MPEP 2106.05(d)(II), example (ii), is, in fact, performing repetitive calculations. Thus, this additional element does NOT amount to significantly more than the judicial exception. 
Calculating a component-level probability of error statistical distribution at each of the plurality of components 
This limitation recites the same abstract idea as Claim 1 because the functionality encompassed by “calculating” is nothing more than a mathematical equation or mathematical concept. 
Determining the component-level performance reliability based on a standard deviation of each component-level probability of error statistical distribution 
This limitation recites the same abstract idea as Claim 1 because the functionality encompassed by “determining…based on a standard deviation” is nothing more than a mathematical concept or mathematical equation (e.g. standard deviation). 
Correlating the contribution of each of the plurality of system uncertainty parameters to the component-level performance reliability 
This limitation recites the same abstract idea as Claim 1 because the functionality encompassed by “correlating” is nothing more than a mathematical concept or mathematical equation. 
Conclusion: Because claim 2 recites the same abstract idea as Claim 1 and the additional elements identified do NOT integrate the abstract idea into a practical application and do NOT amount to significantly more than the judicial exception, the examiner must conclude that Claim 2 is NOT patent eligible. Therefore, a rejection under 35 U.S.C. 101 is appropriate. 

Analysis of Claim 3. 
Claim 3 depends on Claim 2 and therefore recites the same abstract idea as Claim 2 and Claim 1. However, Claim 3 further recites: 
Wherein performing the monte-carlo simulation further comprises determining an ensemble sample size. 
This limitation further recites the abstract idea of Claim 2. That is, the functionality of “determining a proper ensemble sample size” is nothing more than a mathematical concept. For example, the determining of the proper ensemble size may be determined based on a statistical test (mathematical test). 
Claim 3 does not appear to include any additional elements that either integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. 
Conclusion: Because claim 3 recites the same abstract idea as Claim 2 and the additional elements identified do NOT integrate the abstract idea into a practical application and do NOT amount to significantly more than the judicial exception, the examiner must conclude that Claim 3 is NOT patent eligible. Therefore, a rejection under 35 U.S.C. 101 is appropriate.
Analysis of Claim 4. 
Claim 4 depends on Claim 2 and therefore recites the same abstract idea as Claim 2 and Claim 1. However, Claim 4 further recites:
determining a set of test criteria for a maximum allowable sampling uncertainty of the component-level information loss relative to the component-level probability of error statistical distributions
this limitation is considered part of the abstract idea because it is considered, under BRI in light of the specification, a math concept. 
Determining a sample ensemble size NM for the component-level information loss using a phase transition method
This limitation is considered part of the abstract idea because it is considered a mathematical concept (e.g. “…using a phrase transition method…”). 
Computing the component-level performance reliability using a numerical simulation method on the sample ensemble size Nm
This limitation is considered part of the abstract idea because it is considered a mathematical concept (e.g. “computing”, “…using a numerical simulation method…”)
Claim 4 does not appear to include (e.g. the examiner has NOT identified) any additional elements that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. 

Conclusion: Because claim 4 recites the same abstract idea as Claim 2 and the additional elements identified do NOT integrate the abstract idea into a practical application and do NOT amount to significantly more than the judicial exception, the examiner must conclude that Claim 4 is NOT patent eligible. Therefore, a rejection under 35 U.S.C. 101 is appropriate.
Analysis of Claim 5. 
Claim 5 depends on Claim 4 and therefore recites the same abstract idea as Claim 4. However, Claim 5 further recites:
Wherein the numerical simulation method comprises Monte0Carlo modeling
This limitation is considered part of the abstract idea because it is considered a mathematical concept (e.g. Monte-carlo)

Claim 5 does not appear to include (e.g. the examiner has NOT identified) any additional elements that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. 

Conclusion: Because claim 5 recites the same abstract idea as Claim 4 and the additional elements identified do NOT integrate the abstract idea into a practical application and do NOT amount to significantly more than the judicial exception, the examiner must conclude that Claim 5 is NOT patent eligible. Therefore, a rejection under 35 U.S.C. 101 is appropriate.

Analysis of Claim 6: 
Step 1: Claim 6 is directed towards a method and therefore falls within one of the statutory categories. Claim 6 therefore passes Step 1. 
Revised Step 2A: Do(es) the claim(s) recite an abstract idea? 
Yes, Claim 6 recites an abstract idea. 
The claim(s) recite(s) the following limitations: 
Establishing an information loss budget comprising a desired PeQ. 
This limitation is considered part of the abstract idea because it is considered a mathematical concept. 
Calculating component-level information loss…according to claim 1.
This limitation is considered part of the abstract idea because “calculating component level information loss” is considered a mathematical concept. Additionally, it further recites the abstract idea of Claim 1. 
Calculating component probability of error…according to claim 1 to generate a calculated PeQ
This limitation is considered part of the abstract idea because “Calculating component probability of error” is considered a mathematical concept. 
Comparing the calculate PeQ with the desired PeQ
This limitation is considered part of the abstract idea because it considered both a mental process and a mathematical concept. As a mental process, this limitation is simple a person performing a simple observation, evaluation, or judgement call to see if one number is different from another number. As a mathematical concept, similarly, this limitation is simple applying an equality to two numbers. 
Identifying at least one source of information reduction, wherein the at least one source of information reduction comprises at least one of component-level information loss and information flow reduction. 
This limitation is considered part of the abstract idea because it is considered both a mental process and a mathematical concept. As a mental process, the functionality encompassed by “identifying” is just a person looking a list of numbers and observing or making a judgement call that at least one of the numbers is different (e.g. results in information reduction). As a math concept, this limitation is simply plugging in “component-level information loss” (e.g. a number or series of numbers) or information flow reduction (e.g. a number of series of numbers) into an equation and observing the output. 
Determining the optimal design to minimize the calculated PeQ, wherein the optimal component design includes at least one tradeoff between information flow and component design, wherein the at least one tradeoff decreases the at least one source of information reduction.
This limitation is considered part of the abstract idea because it is considered a mathematical concept. That is, this limitation is merely plugging in numbers to a minimization equation and observing the output. 
Repeating steps 6b) to 6g) until the calculated PeQ is equal to or less than the designed PeQ. 
This limitation is identified as an additional element to be further analyzed under Step 2A Prong 2 and Step 2B. 

Revised Step 2A Prong 2: Do(es) the claim(s) integrate the abstract idea into a practical application? 
No, the claim does not integrate the abstract idea into a practical application. As stated above, limitation g) was identified as an additional element but this limitation does not integrate the abstract idea into a practical application because performing repetitive calculations is considered insignificant extra-solution activity (See MPEP 2106.05(g). 
Revised Step 2B: Do(es) the claim(s) recite any additional elements that amount to more than the judicial exception? 
No, Claim 1 does NOT recite any additional elements that amount to significantly more than the judicial exception.
Under Step 2B, this additional element does NOT amount to significantly more than the judicial exception because performing repetitive calculations are considered well-known, routine, and conventional. As per the Berkhiemer memo, the examiner must provide evidence that repetitive calculations are indeed well-known, routine and conventional. As evidence, the examiner cites MPEP 2106.05(d) which gives examples of additional elements that the courts have regularly found to well-known, routine, and conventional. Under MPEP 2106.05(d)(II), example (ii), is, in fact, performing repetitive calculations. Thus, this additional element does NOT amount to significantly more than the judicial exception. 
Conclusion: Because Claim 6 recites an abstract idea (e.g. mathematical concept, mathematical equation, both a mental process and a mathematical concept) and does not contain any additional elements that integrate the abstract idea into a practical application and does not contain any additional elements that amount to significantly more than the judicial exception, the examiner must conclude that Claim 6 is NOT patent eligible. Therefore, a rejection under 35 U.S.C. 101 is appropriate. 

	Analysis of Claim 7. 
Claim 7 depends on Claim 6 and therefore recites the same abstract idea as Claim 6. However, Claim 7 further recites:
identifying at least two sources of information reduction, wherein the at least two sources of information reduction comprise at least one of component-level information loss and information flow reduction
This limitation is considered part of the abstract idea because it is considered both a mental process and a mathematical concept. As a mental process, the functionality encompassed by “identifying” is just a person looking a list of numbers and observing or making a judgement call that at least one of the numbers is different (e.g. results in information reduction). As a math concept, this limitation is simply plugging in “component-level information loss” (e.g. a number or series of numbers) or information flow reduction (e.g. a number of series of numbers) into an equation and observing the output. 
Ranking the at least two sources of information reduction according to impact on the calculated PeQ, wherein at least one dominant source of information reduction is identified
This limitation is considered part of the abstract idea because it is considered both a mental process and a mathematical concept. As a mental process, the functionality encompassed by “Ranking” and “identifying” is nothing more than a person performing a simple observation, evaluation, or judgement call by placing numbers in an order. As a mathematical concept, this limitation is simply applying an inequality or equality to a series of numbers and observing the output. 
Determining the optimal design to minimize the calculated PeQ, wherein the optimal component design includes at least one tradeoff between information flow and component design, wherein the at least one tradeoff decreases the at least one source of information reduction.
This limitation is considered part of the abstract idea because it is considered a mathematical concept. That is, this limitation is merely plugging in numbers to a minimization equation and observing the output.

Conclusion: Because claim 7 recites the same abstract idea as Claim 6 and the additional elements identified do NOT integrate the abstract idea into a practical application and do NOT amount to significantly more than the judicial exception, the examiner must conclude that Claim 7 is NOT patent eligible. Therefore, a rejection under 35 U.S.C. 101 is appropriate.

Analysis of Claim 8: 
Step 1: Claim 1 is directed towards a method and therefore falls within one of the statutory categories. Claim 1 therefore passes Step 1. 
Revised Step 2A: Do(es) the claim(s) recite an abstract idea? 
Yes, Claim 1 recites an abstract idea. 
The claim(s) recite(s) the following limitations: 
Determining a true object state and a decision state for the nonlinear system, the true object state and the decision state characterized in a Markovian channel model comprising a plurality of links, and each of the plurality corresponds to one of the plurality of components. 
This limitation recites an abstract idea because the functionality of determining discrete decisions where these discrete decision states are characterized in a Markovian channel model recites abstract idea of a mathematical concept (e.g. Markovian channel model). This limitation does not recite any additional elements that must be considered under Step 2A Prong 2 and Step 2B. 
Modeling the plurality of system uncertainty parameters as a distribution having values ranging from a theoretical maximum entropy to a theoretical minimum entropy, wherein at least one of the plurality of system uncertainty parameters is unknown 
This limitation recites an abstract idea because the functionality of modeling the system to create a distribution recites the abstract idea of a mathematical concept. Specifically, the functionality encompassed by the term “modeling” is nothing more than apply a value or a series of values to a mathematical equation (e.g. Gaussian distribution), the result of which is the creation of a distribution. 
Calculating an entropy for each of the plurality of components
This limitation recites an abstract idea because the functionality encompassed by “calculating” is nothing more than the use of a mathematical equation (e.g. entropy equation) or mathematical concept. 
Computing an amount of mutual information between the true object state and the decision state, wherein the amount of mutual information characterizes a system performance such that an increase in entropy decreases the amount of mutual information and the system performance
This limitation is considered an abstract idea because the functionality encompassed by “computing an amount of mutual information” is nothing more than the use of a mathematical equation or mathematical concept (for example, using H and Q as input calculate the mutual information). 
Calculating a cumulative component information loss equal to a sum of component-level information loss at each of the plurality of components, wherein the component-level information loss occurs only within the Markovian channel model. 
This limitation is considered an abstract idea because the functionality encompassed by “calculating an amount of cumulative component information loss” is nothing more than the use of a mathematical equation or mathematical concept. Additionally, the claim recites “…is equal to a sum…” Clearly, this limitation recites the mathematical concept of addition. 
Correlating, using Fano’s equality, the mutual information, the cumulative component information, or both to a total entropy and generating an overall probability of error therefrom.
This limitation recites an abstract idea because the functionality encompassed by “correlating, using Fano’s equality…” and “generating an overall probability of error…” is nothing more than a mathematical concept (i.e. Fano’s equality). 
Estimating, using a Data Processing Inequality with Fano’s equality, component-level probability of error  for each of the plurality of components
This limitation recites an abstract idea because the functionality encompassed by “estimating, using the data processing inequality together with Fano’s equality” is nothing more than a mathematical concept or mathematical equation (i.e. “data processing inequality” and “fano’s equality”). 
Correlating the component-level probability of error to the component level information loss for each of the plurality of components
This limitation recites an abstract idea because the functionality encompassed by “correlating” is nothing more than a mathematical concept or use of a mathematical equation. 
Based on the correlating, identifying which component of the plurality is contributing to component-information loss
This limitation is considered part of the abstract idea because the functionality encompassed by “identifying” is a mental process. That is given, for example, a plurality of numbers (e.g. as a result of the correlating), a human could observe those numbers and make a simple judgement, evaluation, or observation (e.g. identifying) (e.g. a particular components information loss is higher or lower than the other components). 

Revised Step 2A Prong 2: Do(es) the claim(s) integrate the abstract idea into a practical application? 
No, Claim 8 does NOT integrate the abstract idea into a practical application. The claims do not appear to recite any additional elements that could integrate the abstract into a practical application. Because at least Claim 8 does NOT recite any additional elements that could integrate the abstract idea into a practical application, Claim 8 fails Step 2A prong 2 but must be further considered under Step 2B.  
Revised Step 2B: Do(es) the claim(s) recite any additional elements that amount to more than the judicial exception? 
No, Claim 8 does NOT recite any additional elements that amount to significantly more than the judicial exception.
Conclusion: Because Claim 8 recites an abstract idea (e.g. mathematical concept, mathematical equation, mental process) and does not contain any additional elements that integrate the abstract idea into a practical application and does not contain any additional elements that amount to significantly more than the judicial exception, the examiner must conclude that Claim 8 is NOT patent eligible. Therefore, a rejection under 35 U.S.C. 101 is appropriate. 
With respect to Claims 9-10, Claims 9-10 recite similar claim language to that of claims 2-7 and therefore are similarly NOT patent eligible and thus rejected under 35 U.S.C. 101. The examiner notes that merely for sake of brevity, the full analysis of claims 9-10 are omitted here. 

Analysis of Claim 11: 
Step 1: Claim 11 is directed towards a method and therefore falls within one of the statutory categories. Claim 11 therefore passes Step 1. 
Revised Step 2A: Do(es) the claim(s) recite an abstract idea? 
Yes, Claim 11 recites an abstract idea. 
The claim(s) recite(s) the following limitations: 
Calculating a component-level information loss for the first component by: determining a true object state and a discrete state of the nonlinear system, both the true object state and the discrete state being characterized in a Markovian channel model
This limitation recites an abstract idea because the functionality of determining discrete decisions where these discrete decision states are characterized in a Markovian channel model recites abstract idea of a mathematical concept (e.g. Markovian channel model). This limitation does not recite any additional elements that must be considered under Step 2A Prong 2 and Step 2B. 
Calculating an entropy for each of the plurality of components that is directly related to an amount of uncertainty due to the first component
This limitation recites an abstract idea because the functionality encompassed by “calculating” is nothing more than the use of a mathematical equation (e.g. entropy equation) or mathematical concept. 
Calculating an amount of cumulative component information loss for the plurality of components
This limitation is considered an abstract idea because the functionality encompassed by “calculating an amount of cumulative component information loss” is nothing more than the use of a mathematical equation or mathematical concept. Additionally, the claim recites “…is equal to a sum…” Clearly, this limitation recites the mathematical concept of addition. 
Computing an amount of mutual information between the true object state and the discrete state for the first component
This limitation is considered an abstract idea because the functionality encompassed by “computing an amount of mutual information” is nothing more than the use of a mathematical equation or mathematical concept (for example, using H and Q as input calculate the mutual information). 
establishing an information loss budget comprising a desired a desired probability of error 
This limitation is considered part of the abstract idea because it is considered a mathematical concept. 
Iteratively adjusting the design of the first component by: Correlating, using Fano’s equality, the amount of mutual information, a total amount of entropy for the plurality of component, or both to generate an overall probability of error
This limitation recites an abstract idea because the functionality encompassed by “correlating, using Fano’s equality…” and “generating an overall probability of error…” is nothing more than a mathematical concept (i.e. Fano’s equality). 
Estimating, using a Data Processing Inequality with Fano’s equality, the probability of error for the first component
This limitation recites an abstract idea because the functionality encompassed by “estimating, using the data processing inequality together with Fano’s equality” is nothing more than a mathematical concept or mathematical equation (i.e. “data processing inequality” and “fano’s equality”). 
Comparing the first component probability of error and the desired probability of error 
This limitation is considered part of the abstract idea because it considered both a mental process and a mathematical concept. As a mental process, this limitation is simple a person performing a simple observation, evaluation, or judgement call to see if one number is different from another number. As a mathematical concept, similarly, this limitation is simple applying an equality to two numbers. 
Correlating the first component-level probability of error to the first component level information loss to estimate reliability of the iteration
This limitation recites an abstract idea because the functionality encompassed by “correlating” is nothing more than a mathematical concept or use of a mathematical equation. 

Revised Step 2A Prong 2: Do(es) the claim(s) integrate the abstract idea into a practical application? 
No, Claim 11 does NOT integrate the abstract idea into a practical application. The claims do not appear to recite any additional elements that could integrate the abstract into a practical application. Because at least Claim 8 does NOT recite any additional elements that could integrate the abstract idea into a practical application, Claim 11 fails Step 2A prong 2 but must be further considered under Step 2B.  
Revised Step 2B: Do(es) the claim(s) recite any additional elements that amount to more than the judicial exception? 
No, Claim 11 does NOT recite any additional elements that amount to significantly more than the judicial exception.
Conclusion: Because Claim 11 recites an abstract idea (e.g. mathematical concept, mathematical equation, mental process) and does not contain any additional elements that integrate the abstract idea into a practical application and does not contain any additional elements that amount to significantly more than the judicial exception, the examiner must conclude that Claim 11 is NOT patent eligible. Therefore, a rejection under 35 U.S.C. 101 is appropriate. 
	Analysis of Claim 12. 
Claim 12 depends on Claim 11 and therefore recites the same abstract idea as Claim 11. However, Claim 12 further recites:
wherein the amount of mutual information characterizes a system performance such that an increase in entropy decreases the amount of mutual information and the system performance
This limitation is considered an abstract idea because the functionality encompassed by “computing an amount of mutual information” is nothing more than the use of a mathematical equation or mathematical concept (for example, using H and Q as input calculate the mutual information). 
Conclusion: Because claim 12 recites the same abstract idea as Claim 11 and claim 12 further recites the abstract idea, the examiner must conclude that Claim 12 is NOT patent eligible. Therefore, a rejection under 35 U.S.C. 101 is appropriate.
	Analysis of Claim 13. 
Claim 13 depends on Claim 11 and therefore recites the same abstract idea as Claim 11. However, Claim 13 further recites:
wherein the component-level information loss occurs only within the Markovian channel model

This limitation is considered an additional element. However, under Step 2A Prong 2 and Step 2B limiting the component level information loss to only occur in the Markovian channel model is insignificant extra-solution activity (MPEP 2106.05(g)). In particular, this limitation merely selects a particular data source or type of data to be manipulated. 
Conclusion: Because claim 13 recites the same abstract idea as Claim 11 and the additional elements identified do NOT integrate the abstract idea into a practical application and do NOT amount to significantly more than the judicial exception, the examiner must conclude that Claim 13 is NOT patent eligible. Therefore, a rejection under 35 U.S.C. 101 is appropriate.

Analysis of Claim 14. 
Claim 14 depends on Claim 11 and therefore recites the same abstract idea as Claim 11. However, Claim 14 further recites:
wherein calculating the entropy further comprises: modeling parameters of the source of uncertainty to create a distribution between a theoretical maximum entropy to a theoretical minimum entropy
This limitation recites an abstract idea because the functionality of modeling the system to create a distribution recites the abstract idea of a mathematical concept. Specifically, the functionality encompassed by the term “modeling” is nothing more than apply a value or a series of values to a mathematical equation (e.g. Gaussian distribution), the result of which is the creation of a distribution. 
Conclusion: Because claim 14 recites the same abstract idea as Claim 11 and claim 14 further recites the abstract idea, the examiner must conclude that Claim 14 is NOT patent eligible. Therefore, a rejection under 35 U.S.C. 101 is appropriate.

	With respect to Claims 15-16, Claims 15-16 recite similar subject matter to that of claims 2 and 4 as described above and therefore are rejected under 35 U.S.C. 101 for similar reasons as stated above with respect to Claims 2 and 4. The examiner notes that merely for sake of brevity, the full analysis is omitted here. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 9, and 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 4, 9, and 16 recites, at least in part (Claim 4 used as representative): 
“a) determining a set of test criteria for a maximum allowable sampling uncertainty of the component-level information loss relative to the component-level probability of error statistical distribution…”
The above claim language does not appear to be supported or otherwise clearly described in the as-filed specification. 
MPEP 2161.01(I) recites: 
The written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, applies to all claims including original claims that are part of the disclosure as filed. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1170. As stated by the Federal Circuit, "[a]lthough many original claims will satisfy the written description requirement, certain claims may not." Id. at 1349, 94 USPQ2d at 1170-71; see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343-46, 76 USPQ2d 1724, 1730-33 (Fed. Cir. 2005); Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405-06 (Fed. Cir. 1997)("The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention."). Problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both. Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171
Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed

As described in the MPEP, the above claim language does not appear to be described in such a clear, concise, and exact manner that a person of ordinary skill in the art would understand how the inventor intended the function (of at least Claim 4) to be performed. 
	Specifically, the above claim language requires that “a set of test criteria…” be determined. However, the specification does not appear to describe HOW “…a set of test criteria…” is determined. 
	At best, the specification merely describes the above language using the claim language itself. However, this still does not describe HOW “…a set of test criteria…” is determined in such a clear, concise, and exact manner that a person of ordinary skill in the art would understand how the inventor intended the function to be performed. 
	Specifically, paragraph [00130] appears to be the best description of what the applicant intends “determining a set of test criteria…” to encompass and recites, at least in part: 
	“The methods used to determine the minimum sampling requirements for entropy estimation and the variance parameters of these entropy estimations (Step 315 in FIG. 3A) are now described. In one embodiment, a method for determining component level ensemble sampling requirements NM begins with determining a set of test criteria for maximum sampling uncertainty of the component-level information loss relative to the component-level probability of error statistical distributions, followed by determining a sample ensemble size NM for the component-level information loss using a phase transition method…”
	However, as stated above this portion of the instant specification, which appears to be the best description of the claim language at issues, merely recites the claim language and thus does not describe in such a clear, concise, and exact manner that a person of ordinary skill in the art would understand how the inventor intended the function to be performed. Because of this, the examiner must conclude that the claim language at issue is not sufficiently described and therefore a rejection under 112(a) is appropriate. 

	Claim 11 as a whole does not appear to be supported within the as-filed specification. In general, it appears that claim 11 is attempting to claim the same processing steps of Claims 1-7 but only with regards to some “first component”. This appears to be unsupported. 
	Indeed, the applicant has not cited within the response portions of the specification where support for such language exists and for at least this first reason, a rejection under 112(a) is appropriate. 
	Additionally, Claim 11 recites, at least in part: 
“iteratively adjusting the design of the first component by…” 
	The phrase “iteratively adjusting the design of the first component” does not appear to have support within the as-filed specification. As stated above, the applicant has not cited where supported alleged exists for claiming such language. Additionally, the term “adjust” does not appear within the as-filed specification and thus, on its face, does not have sufficient support. 
	The examiner notes that claims 12-16 are rejected due, at least in part, on their dependency on rejected claim 11.


	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “calculating an entropy at each component H(H), H(X), H(Y),…H(Q).” 
It is unclear what X and Y refer to; that is they appear to lack antecedent basis. More specifically, limitation (a) recites “…being characterized in a Markovian channel model comprising a plurality of links, wherein each link corresponds to one component of the non-linear system…” While this limitation sets forth a plurality of links which in turn are one component, this limitation does not set forth or make clear that X and Y are components or links within the system. Because the examiner cannot determine the metes and bounds of the claim, the claim is rendered indefinite and a rejection under 35 U.S.C. 112(b) is appropriate. 
The examiner further refers to response to arguments above. 

	Applicant’s response states that claim 6 is a dependent claim (of claim 1). However, this alleged dependency is not clear from the claim language used and therefore claim 6 is indefinite. 
	The examiner suggests amending claim 6 such that its dependency on Claim 1 is clearer.
The examiner notes that Claims 2-7 are rejected at least due to their dependence on rejected Claim 1. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In the previous action (mailed 1/20/2022), the examiner treated Claim 6 as an independent claim and rejected at least Claim 6 under 35 U.S.C 102 as it appeared all steps recited in original claim 6 were taught by Malas. 
However, in response, applicant states: 
“Claim 6 is dependent on Claim 1 and claim 7 depends from claim 6…” 
	While, applicant states that Claim 6 is a dependent claim, it clearly claims “A method…” and does NOT refer back to claim 1 in the preamble of the claim. Additionally, only some of the steps performed in claim 6 rely upon Claim 1 (steps b and c) 
	Therefore, because claim 6 only relies upon some of the limitations of Claim 1 it fails to include all of the limitations upon which it depends. 
	Additionally, while not necessarily dispositive of a proper dependent claim, claim 6 appears to claim a “new” method (e.g. by reciting “A method for determining…”). This would lead a person skilled in the art that the steps performed are separate from those claimed in at least claim 1.  Furthermore, and as discussed in more depth in the 112(b) above, Claim 1’s recitation of “a method” creates ambiguous language with claim 6’s recitation of “a method” such that it is unclear, from the current language if claim 6 is, as applicant states, a dependent claim. 
	For at least the above reasons, a rejection under 35 U.S.C. 112(d) is appropriate. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been o ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   

Claims 1, 6-8, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malas et al. (“The Radar System and Information Flow”, NPL 2010) and in view of Pasala et al. (“HRR Radar Signature Database Validation for ATR: An Information Theoretic Approach”, NPL 2011). 
With respect to Claim 1, Malas teaches
A method for identifying and characterizing component-level information loss in a nonlinear system comprising a plurality of components, wherein at least one of the components of the nonlinear system is subject to at least one source of uncertainty, each source of uncertainty comprising a plurality of system uncertainty parameters, the method comprising the steps of (Malas Pg. 1 “An information theoretic theory model is presented to quantify and study the flow of information through the radar system…” c.f. Figure 1 which shows the Information Theoretic Radar Channel Model. Next, See Section F “The information flow between components within the radar system is studied…The information loss at each component is computed for each design configuration…The discrete random variable H represents which of N possible hypotheses has occurred….Conditioned on the generating hypothesis H, there is a typically a multidimensional encoded source Xe which when subjected to the uncertainties associated with measurement is realized as the random radar returns from the scattering of the object under measurement…”)

    PNG
    media_image1.png
    323
    618
    media_image1.png
    Greyscale
a) determining discrete decision states for the nonlinear system, wherein the discrete decisions states comprise a true object state H and a decision state Q, the discrete decision states being characterized in a Markovian channel model comprising a plurality of links, wherein each link corresponds to one component of the nonlinear system (Malas c.f. Figure 1. Note examiner’s annotations. 
c) calculating an entropy at each component, H(H), H(X), H(Y), ...H(Q) wherein the entropy is directly related to an amount of uncertainty at each component (Malas c.f. Figure 2 Note that the mutual information, MI, is calculated for each component. That is, I(H;H), I(H;X), I(H;Y), and I(H;Q) are all calculated. Again, this can be seen in Figure 2. Drawing attention now to Pg. 4 Col. 1 it can be seen that the mutual information is calculated on the basis of the Shannon entropy. That is, Malas recites “I(H;Q) = S(H)-S(H/Q).” The examiner notes that a person of skill in the art would infer that if I(H;H), I(H;X), and I(H;Y) are calculated as shown in Figure 2, these quanities must be calculated in a similar fashion; namely by the use of Shannon Entropy. Thus, calculating the Shannon entropy at each component teaches “calculating an entropy at each component, H(H), H(X), H(Y), ...H(Q) wherein the entropy is directly related to an amount of uncertainty at each component.”).
d) computing an amount of mutual information between H and Q, I(H;Q),wherein I(H;Q) is used to characterize a total system performance and wherein the at least one source of uncertainty increases a total amount of entropy in the nonlinear system, thereby decreasing I(H;Q) and degrading the total system performance (Malas Pg. 4 “I(H;Q) is the mutual information between H and Q…” Malas Pg. 4 see Equation 7 “The quantity in (7) is the end to end information loss (IL) for the system…minimizing the information loss minimizes the system Pe…” Malas Pg. 4 Col. 2 “An increase in S(Pi) will result in a reduction in I(H;Q) and thus induce a loss in information flow and a degradation to the Pe…”).
e) calculating an amount of cumulative component information loss from H to Q, ILx, ILy,…ILQ, wherein ILQ is equal to a sum of the component-level information loss that occurs at each component, ILXΔ, ILYΔ, ..ILQΔ, and wherein component-level information loss occurs only within the Markovian channel model (Malas Section F “the information loss at each component is computed for each design configuration…”  Malas Section III Pg. 4 Col. 2 “Using the relationships in (4) and (8) the loss associated with each source within the channel can be characterized at certain points in the channel as shown in (9).” The examiner notes that calculating the component information loss (Section F as cited above) would necessarily only occur in the Markovian channel model as this is model that Malas applies.). 
f) correlating, using Fano's equality, at least one of I(H;Q) and ILQ to the total amount of entropy to generate at least one overall probability of error Pe for the nonlinear system (Malas See Pg. 4 Col. 1 Equation 3 which is described as “Fano’s equality for the model in Figure 1…In (3) Pe is the probability of error of the decision rule algorithm, S(H) is the Shannon entropy of the discrete random variable H. S(H/Q) is the conditional entropy of H given Q. δ is a bias offset derived from symmetires in the data and decision algorithm [19], as well as the signal processing algorithm. Typically δ is small and to a first approximation may be neglected. This approximation will be made in the following analysis. I(H;Q) is the mutual information between H and Q [22]. Using I(H;Q) = S(H) – S(H/Q)…”).
g) estimating, using the Data Processing Inequality together with Fano' s equality, a component-level probability of error, PeX, PeY, PeQ (Malas Pg. 4 Col. 2 “Information losses within the channel may be studied with respect to various component design choices…The data processing inequality states that information can only be lost in the information channel as shown in (8)…Using the relationships in (4) and (8) the loss associated with each source within the channel can be characterized at certain points in the channel as shown in (9)…Through the use of information theory based principles, a formal mathematical definition of component information loss is possible. The fundamental relationship between the entropy associated with the probability of error and the MI [Mutual Information] between the random variables H and Q basis the basis for our study….From (4) we can see that all sources of increased entrpy introduced in the channel will result in an increase in Pe.” The examiner notes that since all sources of increased entropy introduced into the channel will result in an increase in Pe, a person skilled in the art would infer that each component (e.g. X, Y, and Q) would each have their own “component” probability of error and thus, Malas teaches the claim language.). 
h) correlating the component-level probability of error to the component- level information loss (Malas Pg. 4 Col. 2 “Using the relationships in (4) and (8) the loss associated with each source within the channel can be characterized…Through the use of information theory based principles, a formal mathematical definition of component information loss is possible. The fundamental relationship between the entropy associated with the probability of error and the MI between the random variables H and Q becomes the basis for our study of system component information loss. From (4) we can see that all sources of increased entropy introduced in the channel will result in an increase in Pe.” The examiner notes Figure 3 and Figure 4 which captions recite “Component information loss and system probability of error as a function of [SNR for Figure 3 and System Bandwidth for Figure 4]”. The examiner notes that plotting component information loss and system probability of Error would correlate, or find the relationship, between the two values and thus Malas teaches “correlating the component-level probability of error to the component- level information loss.”).
Malas, however, does not appear to explicitly disclose: 
b) modeling the system uncertainty parameters to create a plurality of distributions, wherein each distribution comprises a plurality of values ranging from a theoretical maximum entropy to a theoretical minimum entropy for one system uncertainty parameter, wherein at least one of the system uncertainty parameters is unknown; 
Pasala, however, teaches b) modeling the system uncertainty parameters to create a plurality of distributions, wherein each distribution comprises a plurality of values ranging from a theoretical maximum entropy to a theoretical minimum entropy for one system uncertainty parameter, wherein at least one of the system uncertainty parameters is unknown (Pasala Section C Pg. 2 Col. 2 “The choice of MI [Mutual Information] as a measure of signature database similarity is based on several important unique characteristics of MI. Relative entropy is a measure of the distance between two distributions. The relative entropy D(p||q) is a measure of the inefficiency of assuming that a distribution is q when the true distribution is p[17]….” Pg. 3 Col. 1 “In this paper, MMI is used to compare two HRR signature random processes X and Y. It is shown that for HRR signatures of complex extended targets, the associated complex random processes are circular Gaussian…” The examiner notes that having two random processes (e.g. Pasala’s X and Y) modeled as “circular Gaussians” teaches “modeling the system uncertainty parameters [e.g. X and Y] to create a plurality of distributions…” Next c.f. Figure 2 Pg. 4. The caption of Figure 4 recites “Theoretical point spread function example for band-limited response.” The examiner notes that if the range of values possible for a circular Gaussian distribution are theoretical, a person skilled in the art would infer that “each distribution comprises a plurality of values ranging from a theoretical maximum entropy to a theoretical minimum entropy” as the claim requires. Further since a distribution is created for at least each random variable X and Y, the above possible ranges would hold true for at least one system uncertainty parameter. The examiner further still notes that because the losses with in the channel (c.f. Figure 6) are unknown, the random process Y would be unknown.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the component level information loss and probability of error as taught by Malas modified with the distributions as taught by Pasala because using a statistical test (e.g. by a comparison of two distributions) would result in a sharper (e.g. more accurate) radar signature (Pasala Section VI). 


With respect to Claim 6, Malas teaches A method for determining an optimal component design for a nonlinear system comprising a plurality of components, wherein at least one of the components of the nonlinear system is subject to at least one source of uncertainty, each source of uncertainty comprising a plurality of system uncertainty parameters, the method comprising the steps of (Malas Pg. 1 “An information theoretic theory model is presented to quantify and study the flow of information through the radar system…” c.f. Figure 1 which shows the Information Theoretic Radar Channel Model. Next, See Section F “The information flow between components within the radar system is studied…The information loss at each component is computed for each design configuration…The discrete random variable H represents which of N possible hypotheses has occurred….Conditioned on the generating hypothesis H, there is a typically a multidimensional encoded source Xe which when subjected to the uncertainties associated with measurement is realized as the random radar returns from the scattering of the object under measurement…” Malas Pg. 1 Col. 2 “This theory model is applied in an effort to generate an understanding of the relative ranking of these sources of information loss as they relate to component design…”)
a) establishing an information loss budget comprising a desired PeQ (Malas c.f. Figure 2 which shows “An abstract sketh [sic] of information flow tradeoffs.” Note especially the “Information budget IL for the designed Pe…”  
b) calculating component-level information loss, ILXA, ILYA, ..ILQA, according to claim 1 (merely for sake of brevity the examiner refers to the respective mapping in Claim 1 below. Specifically Malas Section F “the information loss at each component is computed for each design configuration…”  Malas Section III Pg. 4 Col. 2. 
c) calculating component probability of error, Pex, Per, ... PeQ, according to claim 1 to generate a calculated PeQ (Merely for sake of brevity the examiner refers to the respective mapping in Claim 1 below. Malas Pg. 4 Col. 2). 
d) comparing the calculated PeQ with the desired PeQ (Malas Pg. 5 Col. 1 “Using equation (5) the Fano estimate of the system performance measure Pe is observed to equal to the actual Pe…” The examiner notes for the observation of the desired vs. actual Pe to be equal to each other, a person of ordinary skill in the art would infer that comparison must have taken place.). 
e) identifying at least one source of information reduction, wherein the at least one source of information reduction comprises at least one of component-level information loss and information flow reduction (Malas Pg. 4 Col. 2 “Information losses within the channel may be studied with respect to various component design choices such as those in Table I…Using the relationships in (4) and (8) the [information] loss associated with each source within the channel can be characterized…” Malas Pg. 5 Col. 1 “In Fig. 3 the loss in formation going from the encoded source Xe to the discriminant D is quantified by I(H;D). The information loss ranges from 0.88 Bits at 0dB SNR to about 0.55 Bits at 20dB SNR…” The examiner notes that computing the information loss from each source and/or component and plotting the resulting graph teaches “identifying at least one source of information reduction, wherein the at least one source of information reduction comprises at least one of component-level information loss and information flow reduction”.).
f) determining the optimal component design to minimize the calculated PeQ, wherein the optimal component design includes at least one tradeoff between information flow and component design, wherein the at least one tradeoff decreases the at least one source of information reduction (Malas c.f. Figure 2 which shows “An abstract sketh [sic] of information flow tradeoffs. Similarly Malas Pg. 4 Col. 2 “How the IL budget is spent as information cascades from the input collected signature space to the classifier output can be traded off. Fig. 2 is abstract diagram indicating possible tradeoffs.” The examiner notes that Figure 2 shows “at least one tradeoff between information flow and component design, wherein the at least one tradeoff decreases at least one source of information reduction…” That is by observing Figure 2 a person of ordinary skill in the art would infer that the arrows indicate error bars. For example in subsystem X, the information loss, e.g. I(H;X) is affected by Sensor Resolution, Bandwidth, etc. and the error bars denote that based on changes in these parameters (e.g. more or less Sensor Resolution and/or Bandwidth), the information loss will be affected. Therefore, showing these parameters in a relation with the information budget IL for the desired Pe, Malas teaches “determining the optimal component design to minimize the calculated PeQ, wherein the optimal component design includes at least one tradeoff between information flow and component design, wherein the at least one tradeoff decreases the at least one source of information reduction”. Finally see Table III which clearly shows respective system components in relation to the information loss budget.).
 g) repeating steps 6b) to 6g~) until the calculated PeQ is equal to or less than the desired PeQ (Malas Pg. 5 Col. 1 “Using equation (5) the Fano estimate of the system performance measure Pe is observed to equal to the actual Pe…” The examiner notes that this result is the result obtained when testing the information loss at certain SNR levels. Because Malas shows that the Pe is observed to be equal to the actual Pe, Malas teaches “repeating steps 6b) to 6g~) until the calculated PeQ is equal to or less than the desired”.).
With respect to Claim 7, Malas teaches 
further comprising identifying at least two sources of information reduction, wherein the at least two sources of information reduction comprise at least one of component-level information loss and information flow reduction (Malas c.f. Figure 2. Figure 2 shows multiple (e.g. at least two) sources of information reduction. For example (Sensor Resolution, Bandwidth, signal processing, etc.) Malas Pg. 3 Col. 1 “The information loss at each component is computed for each design configuration…” The examiner notes that identifying by computing the component level information loss for each component teaches “identifying at least two sources of information reduction, wherein the at least two sources of information reduction comprise at least one of component-level information loss and information flow reduction.”).
ranking the at least two sources of information reduction according to impact on the calculated PeQ, wherein at least one dominant source of information reduction is identified (Malas Pg. 3 Col. 1 “The information loss at each component is computed for each design configuration…” Malas Pg. 4 Col. 1 “The quantity in (7) is the end to end information loss (IL) for the system…Minimizing the information loss minimizes the system Pe.” Malas Pg. 1 Col. 2 “This theory model is applied in an effort to generate an understanding of the relative ranking of these sources of information loss as they relate to component design…” The examiner notes that because the purpose, as stated by Malas, is to understanding the relative ranking of the sources of information loss, a person of ordinary skill in the art would infer that calculating the information loss at each component (e.g. Malas Pg. 3 Col. 1) would lead to the predictable result of calculated information loss at each component which, based on Malas Pg. 1 Col. 2, is then used to rank each component with respect to information loss. Thus, Malas teaches or otherwise renders obvious “ranking the at least two sources of information reduction according to impact on the calculated PeQ, wherein at least one dominant source of information reduction is identified”. Finally See Table III which appears to shows the relative ranking of respective System Components in specific test cases and their respective information loss compared to the budget).
determining the optimal component design to minimize the calculated PeQ, wherein the optimal component design includes at least one tradeoff between information flow and component design, wherein the at least one tradeoff decreases the at least one dominant source of information reduction (Malas c.f. Figure 2 which shows “An abstract sketh [sic] of information flow tradeoffs. Similarly Malas Pg. 4 Col. 2 “How the IL budget is spent as information cascades from the input collected signature space to the classifier output can be traded off. Fig. 2 is abstract diagram indicating possible tradeoffs.” The examiner notes that Figure 2 shows “at least one tradeoff between information flow and component design, wherein the at least one tradeoff decreases at least one source of information reduction…” That is by observing Figure 2 a person of ordinary skill in the art would infer that the arrows indicate error bars. For example in subsystem X, the information loss, e.g. I(H;X) is affected by Sensor Resolution, Bandwidth, etc. and the error bars denote that based on changes in these parameters (e.g. more or less Sensor Resolution and/or Bandwidth), the information loss will be affected. Therefore, showing these parameters in a relation with the information budget IL for the desired Pe, Malas teaches “determining the optimal component design to minimize the calculated PeQ, wherein the optimal component design includes at least one tradeoff between information flow and component design, wherein the at least one tradeoff decreases the at least one source of information reduction”. Malas Pg. 4 Col. 1 supports this interpretation: “The quantity in (7) is the end to end information loss (IL) for the system…Minimizing the information loss minimizes the system Pe”. Finally See Table III which appears to shows the relative ranking of respective System Components in specific test cases and their respective information loss compared to the budget.).
With respect to Claim 8, Malas teaches
A method for identifying and characterizing component-level information loss in a nonlinear system comprising a plurality of components, wherein each component of the plurality is subject to a source of uncertainty having a plurality of uncertainty parameters the method comprising (Malas Pg. 1 “An information theoretic theory model is presented to quantify and study the flow of information through the radar system…” c.f. Figure 1 which shows the Information Theoretic Radar Channel Model. Next, See Section F “The information flow between components within the radar system is studied…The information loss at each component is computed for each design configuration…The discrete random variable H represents which of N possible hypotheses has occurred….Conditioned on the generating hypothesis H, there is a typically a multidimensional encoded source Xe which when subjected to the uncertainties associated with measurement is realized as the random radar returns from the scattering of the object under measurement…”)

    PNG
    media_image1.png
    323
    618
    media_image1.png
    Greyscale
a) determining a true object state and a decision state for the nonlinear system, the true object state and the decision state being characterized in a Markovian channel model comprising a plurality of links and each link of the plurality corresponds to one of the plurality of components(Malas c.f. Figure 1. Note examiner’s annotations. 
c) calculating an entropy for each of the plurality of components (Malas c.f. Figure 2 Note that the mutual information, MI, is calculated for each component. That is, I(H;H), I(H;X), I(H;Y), and I(H;Q) are all calculated. Again, this can be seen in Figure 2. Drawing attention now to Pg. 4 Col. 1 it can be seen that the mutual information is calculated on the basis of the Shannon entropy. That is, Malas recites “I(H;Q) = S(H)-S(H/Q).” The examiner notes that a person of skill in the art would infer that if I(H;H), I(H;X), and I(H;Y) are calculated as shown in Figure 2, these quanities must be calculated in a similar fashion; namely by the use of Shannon Entropy. Thus, calculating the Shannon entropy at each component teaches “calculating an entropy at each component, H(H), H(X), H(Y), ...H(Q) wherein the entropy is directly related to an amount of uncertainty at each component.”).
d) computing an amount of mutual information between the true object state and the decision state, wherein the amount of mutual information is used to characterize a system performance  such that an increase in entropy decreases the amount of mutual information and the system performance (Malas Pg. 4 “I(H;Q) is the mutual information between H and Q…” Malas Pg. 4 see Equation 7 “The quantity in (7) is the end to end information loss (IL) for the system…minimizing the information loss minimizes the system Pe…” Malas Pg. 4 Col. 2 “An increase in S(Pi) will result in a reduction in I(H;Q) and thus induce a loss in information flow and a degradation to the Pe…”).
e) calculating a cumulative component information loss equal to a sum of component-level information loss at each of the plurality of components, wherein the component-level information loss occurs only within the Markovian channel model (Malas Section F “the information loss at each component is computed for each design configuration…”  Malas Section III Pg. 4 Col. 2 “Using the relationships in (4) and (8) the loss associated with each source within the channel can be characterized at certain points in the channel as shown in (9).” The examiner notes that calculating the component information loss (Section F as cited above) would necessarily only occur in the Markovian channel model as this is model that Malas applies.). 
f) correlating, using Fano's equality, the mutual information, the cumulative component information, or both to a total entropy and generating an overall probability of error therefrom (Malas See Pg. 4 Col. 1 Equation 3 which is described as “Fano’s equality for the model in Figure 1…In (3) Pe is the probability of error of the decision rule algorithm, S(H) is the Shannon entropy of the discrete random variable H. S(H/Q) is the conditional entropy of H given Q. δ is a bias offset derived from symmetires in the data and decision algorithm [19], as well as the signal processing algorithm. Typically δ is small and to a first approximation may be neglected. This approximation will be made in the following analysis. I(H;Q) is the mutual information between H and Q [22]. Using I(H;Q) = S(H) – S(H/Q)…”).
g) estimating, using a Data Processing Inequality with Fano’s equality, a component-level probability of error for each of the plurality of components (Malas Pg. 4 Col. 2 “Information losses within the channel may be studied with respect to various component design choices…The data processing inequality states that information can only be lost in the information channel as shown in (8)…Using the relationships in (4) and (8) the loss associated with each source within the channel can be characterized at certain points in the channel as shown in (9)…Through the use of information theory based principles, a formal mathematical definition of component information loss is possible. The fundamental relationship between the entropy associated with the probability of error and the MI [Mutual Information] between the random variables H and Q basis the basis for our study….From (4) we can see that all sources of increased entrpy introduced in the channel will result in an increase in Pe.” The examiner notes that since all sources of increased entropy introduced into the channel will result in an increase in Pe, a person skilled in the art would infer that each component (e.g. X, Y, and Q) would each have their own “component” probability of error and thus, Malas teaches the claim language.). 
correlating the component-level probability of error to the component- level information loss for each of the plurality of components (Malas Pg. 4 Col. 2 “Using the relationships in (4) and (8) the loss associated with each source within the channel can be characterized…Through the use of information theory based principles, a formal mathematical definition of component information loss is possible. The fundamental relationship between the entropy associated with the probability of error and the MI between the random variables H and Q becomes the basis for our study of system component information loss. From (4) we can see that all sources of increased entropy introduced in the channel will result in an increase in Pe.” The examiner notes Figure 3 and Figure 4 which captions recite “Component information loss and system probability of error as a function of [SNR for Figure 3 and System Bandwidth for Figure 4]”. The examiner notes that plotting component information loss and system probability of Error would correlate, or find the relationship, between the two values and thus Malas teaches “correlating the component-level probability of error to the component- level information loss.”).
i) based on the correlating, identifying which component of the plurality is contributing to component-information loss (Malas c.f. Figure 2 which shows multiple components (e.g. sensor resolution, bandwidth, signal process, etc.) and their correlated information loss. Additionally see Pg. 6 Table III which shows for some system components (e.g. source-to-measurement) there is an associated information loss. 
The examiner notes that presenting the found information loss for a particular component teaches “based on the correlating, identifying which component of the plurality is contributing to component-information loss”.).
Malas, however, does not appear to explicitly disclose: 
b) modeling the system uncertainty parameters to create a plurality of distributions, wherein each distribution comprises a plurality of values ranging from a theoretical maximum entropy to a theoretical minimum entropy for one system uncertainty parameter, wherein at least one of the system uncertainty parameters is unknown; 
Pasala, however, teaches b) modeling the plurality of system uncertainty parameters as a distribution having values ranging from a theoretical maximum entropy to a theoretical minimum entropy, wherein at least one of the plurality of system uncertainty parameters is unknown (Pasala Section C Pg. 2 Col. 2 “The choice of MI [Mutual Information] as a measure of signature database similarity is based on several important unique characteristics of MI. Relative entropy is a measure of the distance between two distributions. The relative entropy D(p||q) is a measure of the inefficiency of assuming that a distribution is q when the true distribution is p[17]….” Pg. 3 Col. 1 “In this paper, MMI is used to compare two HRR signature random processes X and Y. It is shown that for HRR signatures of complex extended targets, the associated complex random processes are circular Gaussian…” The examiner notes that having two random processes (e.g. Pasala’s X and Y) modeled as “circular Gaussians” teaches “modeling the system uncertainty parameters [e.g. X and Y] to create a plurality of distributions…” Next c.f. Figure 2 Pg. 4. The caption of Figure 4 recites “Theoretical point spread function example for band-limited response.” The examiner notes that if the range of values possible for a circular Gaussian distribution are theoretical, a person skilled in the art would infer that “each distribution comprises a plurality of values ranging from a theoretical maximum entropy to a theoretical minimum entropy” as the claim requires. Further since a distribution is created for at least each random variable X and Y, the above possible ranges would hold true for at least one system uncertainty parameter. The examiner further still notes that because the losses with in the channel (c.f. Figure 6) are unknown, the random process Y would be unknown.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the component level information loss and probability of error as taught by Malas modified with the distributions as taught by Pasala because using a statistical test (e.g. by a comparison of two distributions) would result in a sharper (e.g. more accurate) radar signature (Pasala Section VI). 

With respect to Claim 10, Malas teaches wherein the component of the plurality identified as contributing to the component-information loss is optimized by: establishing an information loss budget comprising a desired PeQ (Malas c.f. Figure 2 which shows “An abstract sketh [sic] of information flow tradeoffs.” Note especially the “Information budget IL for the designed Pe…” C.f. Table III)
Iteratively, until a calculated component-level probability of error is equal to or less than the desired component-level probability of error (Malas Pg. 5 Col. 1 “Using equation (5) the Fano estimate of the system performance measure Pe is observed to equal to the actual Pe…” The examiner notes that this result is the result obtained when testing the information loss at certain SNR levels. Because Malas shows that the Pe is oberserved to be equal to the actual Pe, Malas teaches “repeating steps 6b) to 6g~) until the calculated PeQ is equal to or less than the desired”.).
calculating component-level information loss (merely for sake of brevity the examiner refers to the respective mapping in claim 1 above Specifically Malas Section F “the information loss at each component is computed for each design configuration…”  Malas Section III Pg. 4 Col. 2. ) and the component probability of error  (Merely for sake of brevity the examiner refers to the respective mapping in Claim 1 below. Malas Pg. 4 Col. 2). 
comparing the calculated and desired component level probability of error (Malas Pg. 5 Col. 1 “Using equation (5) the Fano estimate of the system performance measure Pe is observed to equal to the actual Pe…” The examiner notes for the observation of the desired vs. actual Pe to be equal to each other, a person of ordinary skill in the art would infer that comparison must have taken place.). 
identifying at least one source of information reduction, wherein the at least one source of information reduction comprises at least one of component-level information loss and information flow reduction (Malas Pg. 4 Col. 2 “Information losses within the channel may be studied with respect to various component design choices such as those in Table I…Using the relationships in (4) and (8) the [information] loss associated with each source within the channel can be characterized…” Malas Pg. 5 Col. 1 “In Fig. 3 the loss in formation going from the encoded source Xe to the discriminant D is quantified by I(H;D). The information loss ranges from 0.88 Bits at 0dB SNR to about 0.55 Bits at 20dB SNR…” The examiner notes that computing the information loss from each source and/or component and plotting the resulting graph teaches “identifying at least one source of information reduction, wherein the at least one source of information reduction comprises at least one of component-level information loss and information flow reduction”.).
determining the optimal component design to minimize the calculated, wherein the optimal component design includes at least one tradeoff between information flow and component design, wherein the at least one tradeoff decreases the at least one source of information reduction (Malas c.f. Figure 2 which shows “An abstract sketh [sic] of information flow tradeoffs. Similarly Malas Pg. 4 Col. 2 “How the IL budget is spent as information cascades from the input collected signature space to the classifier output can be traded off. Fig. 2 is abstract diagram indicating possible tradeoffs.” The examiner notes that Figure 2 shows “at least one tradeoff between information flow and component design, wherein the at least one tradeoff decreases at least one source of information reduction…” That is by observing Figure 2 a person of ordinary skill in the art would infer that the arrows indicate error bars. For example in subsystem X, the information loss, e.g. I(H;X) is affected by Sensor Resolution, Bandwidth, etc. and the error bars denote that based on changes in these parameters (e.g. more or less Sensor Resolution and/or Bandwidth), the information loss will be affected. Therefore, showing these parameters in a relation with the information budget IL for the desired Pe, Malas teaches “determining the optimal component design to minimize the calculated PeQ, wherein the optimal component design includes at least one tradeoff between information flow and component design, wherein the at least one tradeoff decreases the at least one source of information reduction”. Finally see Table III which clearly shows respective system components in relation to the information loss budget.).

With respect to Claim 11, Malas teaches
A method for determining an optimal design for a first component of a nonlinear system comprising a plurality of components, wherein the first component has a source of uncertainty (Malas Pg. 1 “An information theoretic theory model is presented to quantify and study the flow of information through the radar system…” c.f. Figure 1 which shows the Information Theoretic Radar Channel Model. Next, See Section F “The information flow between components within the radar system is studied…The information loss at each component is computed for each design configuration…The discrete random variable H represents which of N possible hypotheses has occurred….Conditioned on the generating hypothesis H, there is a typically a multidimensional encoded source Xe which when subjected to the uncertainties associated with measurement is realized as the random radar returns from the scattering of the object under measurement…”)

    PNG
    media_image1.png
    323
    618
    media_image1.png
    Greyscale
calculating a component-level information loss for the first component by: determining a true object state of the nonlinear system and a discrete state of the nonlinear system, both the true object state and the discrete state being characterized in a Markovian channel model(Malas c.f. Figure 1. Note examiner’s annotations. 
Calculating an entropy for each of the plurality of components that directly related to an amount of uncertainty due to the first component (Malas c.f. Figure 2 Note that the mutual information, MI, is calculated for each component. That is, I(H;H), I(H;X), I(H;Y), and I(H;Q) are all calculated. Again, this can be seen in Figure 2. Drawing attention now to Pg. 4 Col. 1 it can be seen that the mutual information is calculated on the basis of the Shannon entropy. That is, Malas recites “I(H;Q) = S(H)-S(H/Q).” The examiner notes that a person of skill in the art would infer that if I(H;H), I(H;X), and I(H;Y) are calculated as shown in Figure 2, these quanities must be calculated in a similar fashion; namely by the use of Shannon Entropy. Thus, calculating the Shannon entropy at each component teaches “calculating an entropy at each component, H(H), H(X), H(Y), ...H(Q) wherein the entropy is directly related to an amount of uncertainty at each component.”).
Calculating an amount of cumulative component information loss for the plurality of components (Malas Section F “the information loss at each component is computed for each design configuration…”  Malas Section III Pg. 4 Col. 2 “Using the relationships in (4) and (8) the loss associated with each source within the channel can be characterized at certain points in the channel as shown in (9).” The examiner notes that calculating the component information loss (Section F as cited above) would necessarily only occur in the Markovian channel model as this is model that Malas applies.). 

Computing an amount of mutual information between the true object state and the discrete state for the first component (Malas Pg. 4 “I(H;Q) is the mutual information between H and Q…” Malas Pg. 4 see Equation 7 “The quantity in (7) is the end to end information loss (IL) for the system…minimizing the information loss minimizes the system Pe…” Malas Pg. 4 Col. 2 “An increase in S(Pi) will result in a reduction in I(H;Q) and thus induce a loss in information flow and a degradation to the Pe…”).
Establishing an information loss budget comprising a desired probability of error (Malas c.f. Figure 2 which shows “An abstract sketh [sic] of information flow tradeoffs.” Note especially the “Information budget IL for the designed Pe…” ) 

Iteratively adjusting the design of the first component by: (Malas Pg. 5 Col. 1 “Using equation (5) the Fano estimate of the system performance measure Pe is observed to equal to the actual Pe…” The examiner notes that this result is the result obtained when testing the information loss at certain SNR levels. Because Malas shows that the Pe is observed to be equal to the actual Pe, Malas teaches “Iteratively adjusting the design of the first component by:”.).
correlating, using Fano's equality, the amount of mutual information, a total amount of entropy for the plurality of components or both to generate an overall probability of error (Malas See Pg. 4 Col. 1 Equation 3 which is described as “Fano’s equality for the model in Figure 1…In (3) Pe is the probability of error of the decision rule algorithm, S(H) is the Shannon entropy of the discrete random variable H. S(H/Q) is the conditional entropy of H given Q. δ is a bias offset derived from symmetires in the data and decision algorithm [19], as well as the signal processing algorithm. Typically δ is small and to a first approximation may be neglected. This approximation will be made in the following analysis. I(H;Q) is the mutual information between H and Q [22]. Using I(H;Q) = S(H) – S(H/Q)…”).
estimating, using a Data Processing Inequality with Fano’s equality, the probability of error for the first component (Malas Pg. 4 Col. 2 “Information losses within the channel may be studied with respect to various component design choices…The data processing inequality states that information can only be lost in the information channel as shown in (8)…Using the relationships in (4) and (8) the loss associated with each source within the channel can be characterized at certain points in the channel as shown in (9)…Through the use of information theory based principles, a formal mathematical definition of component information loss is possible. The fundamental relationship between the entropy associated with the probability of error and the MI [Mutual Information] between the random variables H and Q basis the basis for our study….From (4) we can see that all sources of increased entropy introduced in the channel will result in an increase in Pe.” The examiner notes that since all sources of increased entropy introduced into the channel will result in an increase in Pe, a person skilled in the art would infer that each component (e.g. X, Y, and Q) would each have their own “component” probability of error and thus, Malas teaches the claim language.). 
comparing the first component probability of error and the desired probability of error (Malas Pg. 5 Col. 1 “Using equation (5) the Fano estimate of the system performance measure Pe is observed to equal to the actual Pe…” The examiner notes for the observation of the desired vs. actual Pe to be equal to each other, a person of ordinary skill in the art would infer that comparison must have taken place.).
correlating the first component-level probability of error to the first component level information loss to estimate reliability of the iteration (Malas Pg. 4 Col. 2 “Using the relationships in (4) and (8) the loss associated with each source within the channel can be characterized…Through the use of information theory based principles, a formal mathematical definition of component information loss is possible. The fundamental relationship between the entropy associated with the probability of error and the MI between the random variables H and Q becomes the basis for our study of system component information loss. From (4) we can see that all sources of increased entropy introduced in the channel will result in an increase in Pe.” The examiner notes Figure 3 and Figure 4 which captions recite “Component information loss and system probability of error as a function of [SNR for Figure 3 and System Bandwidth for Figure 4]”. The examiner notes that plotting component information loss and system probability of Error would correlate, or find the relationship, between the two values and thus Malas teaches “correlating the first component-level probability of error to the first component level information loss to estimate reliability of the iteration.”).
Malas, however, does not appear to explicitly disclose: 
b) modeling the system uncertainty parameters to create a plurality of distributions, wherein each distribution comprises a plurality of values ranging from a theoretical maximum entropy to a theoretical minimum entropy for one system uncertainty parameter, wherein at least one of the system uncertainty parameters is unknown; 
Pasala, however, teaches b) modeling the plurality of system uncertainty parameters as a distribution having values ranging from a theoretical maximum entropy to a theoretical minimum entropy, wherein at least one of the plurality of system uncertainty parameters is unknown (Pasala Section C Pg. 2 Col. 2 “The choice of MI [Mutual Information] as a measure of signature database similarity is based on several important unique characteristics of MI. Relative entropy is a measure of the distance between two distributions. The relative entropy D(p||q) is a measure of the inefficiency of assuming that a distribution is q when the true distribution is p[17]….” Pg. 3 Col. 1 “In this paper, MMI is used to compare two HRR signature random processes X and Y. It is shown that for HRR signatures of complex extended targets, the associated complex random processes are circular Gaussian…” The examiner notes that having two random processes (e.g. Pasala’s X and Y) modeled as “circular Gaussians” teaches “modeling the system uncertainty parameters [e.g. X and Y] to create a plurality of distributions…” Next c.f. Figure 2 Pg. 4. The caption of Figure 4 recites “Theoretical point spread function example for band-limited response.” The examiner notes that if the range of values possible for a circular Gaussian distribution are theoretical, a person skilled in the art would infer that “each distribution comprises a plurality of values ranging from a theoretical maximum entropy to a theoretical minimum entropy” as the claim requires. Further since a distribution is created for at least each random variable X and Y, the above possible ranges would hold true for at least one system uncertainty parameter. The examiner further still notes that because the losses with in the channel (c.f. Figure 6) are unknown, the random process Y would be unknown.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the component level information loss and probability of error as taught by Malas modified with the distributions as taught by Pasala because using a statistical test (e.g. by a comparison of two distributions) would result in a sharper (e.g. more accurate) radar signature (Pasala Section VI). 
With respect to Claim 12, the combination of Malas and Pasala teach wherein the amount of mutual information is used to characterize a total system performance  such that an increase in a total amount of entropy decreases the amount of mutual information and degrades the total the system performance (Malas Pg. 4 “I(H;Q) is the mutual information between H and Q…” Malas Pg. 4 see Equation 7 “The quantity in (7) is the end to end information loss (IL) for the system…minimizing the information loss minimizes the system Pe…” Malas Pg. 4 Col. 2 “An increase in S(Pi) will result in a reduction in I(H;Q) and thus induce a loss in information flow and a degradation to the Pe…”).
With respect to Claim 13, the combination of Malas and Pasala teach wherein the component-level information loss occurs only within the Markovian channel model (Malas Section F “the information loss at each component is computed for each design configuration…”  Malas Section III Pg. 4 Col. 2 “Using the relationships in (4) and (8) the loss associated with each source within the channel can be characterized at certain points in the channel as shown in (9).” The examiner notes that calculating the component information loss (Section F as cited above) would necessarily only occur in the Markovian channel model as this is model that Malas applies.)
With respect to Claim 14, the combination of Malas and Pasala teach wherein calculating the entropy further comprises: modeling parameters of the source of uncertainty to create a distribution between theoretical maximum entropy to a theoretical minimum entropy (Pasala Section C Pg. 2 Col. 2 “The choice of MI [Mutual Information] as a measure of signature database similarity is based on several important unique characteristics of MI. Relative entropy is a measure of the distance between two distributions. The relative entropy D(p||q) is a measure of the inefficiency of assuming that a distribution is q when the true distribution is p[17]….” Pg. 3 Col. 1 “In this paper, MMI is used to compare two HRR signature random processes X and Y. It is shown that for HRR signatures of complex extended targets, the associated complex random processes are circular Gaussian…” The examiner notes that having two random processes (e.g. Pasala’s X and Y) modeled as “circular Gaussians” teaches “modeling the system uncertainty parameters [e.g. X and Y] to create a plurality of distributions…” Next c.f. Figure 2 Pg. 4. The caption of Figure 4 recites “Theoretical point spread function example for band-limited response.” The examiner notes that if the range of values possible for a circular Gaussian distribution are theoretical, a person skilled in the art would infer that “each distribution comprises a plurality of values ranging from a theoretical maximum entropy to a theoretical minimum entropy” as the claim requires. Further since a distribution is created for at least each random variable X and Y, the above possible ranges would hold true for at least one system uncertainty parameter. The examiner further still notes that because the losses with in the channel (c.f. Figure 6) are unknown, the random process Y would be unknown.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the component level information loss and probability of error as taught by Malas modified with the distributions as taught by Pasala because using a statistical test (e.g. by a comparison of two distributions) would result in a sharper (e.g. more accurate) radar signature (Pasala Section VI). 


Claims 2-3, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malas et al. (“The Radar System and Information Flow”, NPL 2010) and in view of Pasala et al. (“HRR Radar Signature Database Validation for ATR: An Information Theoretic Approach”, NPL 2011) and further in view of Hassan et al. (“Spacecraft Reliability-based design optimization under uncertainty including discrete variables”, NPL 2008). 
With respect to Claim 2, the combination of Malas and Pasala teach all of the limitations of Claim 1 as discussed above. 
The combination of Malas and Pasala further teach… through iteration of steps lb) to lh) (Merely for sake of brevity the examiner refers to the mapping of Claim 1 steps b) through h) as discussed above).
The combination of Malas and Pasala, however do not appear to explicitly disclose: 
computing a component-level performance reliability and attributing a contribution of each system uncertainty parameter to the component-level performance reliability, the method comprising the steps of:
a) determining a real world statistical variation of the system uncertainty parameters; 
b) performing a Monte-Carlo simulation of a plurality of the statistical uncertainty parameters for a plurality of settings through iteration of steps lb) to lh); 
c) calculating a component-level probability of error statistical distribution at each component; 
d) determining the component-level performance reliability based on a standard deviation of each component-level probability of error statistical distribution; and 
e) correlating the contribution of each system uncertainty parameter to the component-level performance reliability.
Hassan, however, teaches computing a component-level performance reliability and attributing a contribution of each system uncertainty parameter to the component-level performance reliability…(Hassan Abstract “Spacecraft system reliability is typically computed using standard parallel-series combination techniques based upon component and subsystem failure rates provided by suppliers. Component failure rates are empirically determined as, as such, are nondeterministic parameters. Treating these failure rates as uncertain parameters in spacecraft design may avoid unnecessary high redundancy…This work presents a genetic algorithm with Monte Carlo sampling for probabilistic reliability-based design optimization of satellite systems. In this approach, confidence level constraints ensure that system reliability requirements are met with high probability.” The examiner notes that using Monte Carlo sampling to give (e.g. compute) a probabilistic reliability based on each components individual failure rate teaches “computing a component-level performance reliability and attributing a contribution of each system uncertainty parameter to the component-level performance reliability”.).
a) determining a real world statistical variation of the system uncertainty parameters (Hassan Pg. 3 Col. 2 “The failure rates provided by manufactures for the different spacecraft components represent the outcomes of multiple component tests. As a result, these values are not deterministic; they follow some sort of probability density functions (PDFs). The objective of this paper is to demonstrate an approach incorporating uncertainties associated with component and subsystem reliability values in total satellite design reliability calculations that can be used in an optimization problem…The distributions of component failure rates should be available from the manufacture’s quality control records; however, these distributions are not generally available in the open literature. As a result of this limited data, all uncertainty reliability values in this paper are assumed to follow Gaussian (normal) distributions…” The examiner notes that using the manufacturer’s data on failure rates to draw and/or assume a distribution teaches “determining a real world statistical variation of the system uncertainty parameters”.).
b) performing a Monte-Carlo simulation of a plurality of the statistical uncertainty parameters for a plurality of settings… (Hassan Pg. 6 Col. 1 “Most probabilistic design problems employ MCS [Monte Carlo Sampling] or other reduced sampling methods for reliability prediction…For the GA [genetic algorithm] with MCS, evaluation of each individual design uses a large number of samples from the probability density functions representing the uncertain parameters. In this manner, constraint and objective functions can explicitly use uncertain values. Interval estimates for the uncertain performance metric, rather than point estimates, are obtained via the MCS approach. The main assumption is that the distribution of an aggregate uncertain performance function that is being sampled is a normal distribution because it involves repeated measurement of the same quantity with different sample values…In the satellite design problem, the prediction of the performance of each design generated in the optimization run will use 500 sample sets…” The examiner notes that using Monte Carlo sampling to test the performance in multiple designs (e.g. each design) in an optimization problem using samples of the uncertain parameters teaches “performing a Monte-Carlo simulation of a plurality of the statistical uncertainty parameters for a plurality of settings…”).
 c) calculating a component-level probability of error statistical distribution at each component (Hassan Pg. 6 Col. 2 “The constraint type is an “expected value constraint”, and the second, a “confidence-level constraint”. In the expected value formation, many samples are used to estimate the expected values of the uncertain aggregate reliability functions as shown in Eqs. (17-19). The expect values can be substituted in the constraint functions as expressed in Eqs. (20-22)…if two different instances of the same design variables, x, are encountered, they will have a different set of uncertain sampled parameters, ξ. If the expected value calculations used a large number of samples, the expected values associated with these two instances of the same x will be nearly the same. Hence, the constraint values and the fitness values will also be nearly the same for designs with the same design variables encountered in the optimization run…[the second approach ,][t]he confidence-level constraint formulation enforces constraints limiting the probabilities associated with the estimated uncertain values…It is also crucial that the confidence level in the solution be sufficiently large to consider a solution feasible. A confidence level is the probability of success of an estimate or a predicate value; here, the estimates are those of aggregate reliability values…”
d) determining the component-level performance reliability based on a standard deviation of each component-level probability of error statistical distribution (Hassan Pg. 6 Col. 2 Equation 16. Note in Eq. 16 which is the accuracy of the predictions made using Monte Carlo sampling, the standard deviation or σ is used. The examiner notes that a person of ordinary skill in the art would infer that if the standard deviation is used in the equation of accuracy prediction, then it would be clear that “the component level performance reliability is based on the standard deviation of each component-level probability or error statistical distribution” as the claim requires. The probability of error statistical distribution being the failure rate distribution received from the manufacturers. This conclusion reached by the examiner is supported by observing Hassan Figure 3 (Pg. 8) which shows the “Modified component reliability value…” ). 
e) correlating the contribution of each system uncertainty parameter to the component-level performance reliability (Hassan Pg. 8 Col. 2 “At each confidence level, the mean spacecraft launch mass values obtained from 10 runs are plotted for both approaches in Fig. 4. Additionally, the minimum, mean, and maximum spacecraft mass values appear in Table 5.” Additionally, see Pg. 3 Col. 2 “The spacecraft reliability model implements calculations for parallel, series, and M-out-of-N combinations as shown in Eqs. (2-4) to calculate subsystem reliabilities from component reliabilities…”The examiner notes that because each component (e.g. payload, launcher, spacecraft) contributes the overall spacecraft mass and reliability, the plotting of the confidence values obtained and the resulting spacecraft mass correlates the contributions of each system uncertainty parameter to the  component-level performance reliability as the claim requires.). 
The examiner notes that Hassan is considered analogous art because Hassan is directed, at least in part, to the problem faced by the inventor. Namely, probabilistic optimal design of a non-linear system (e.g. optimal design of a spacecraft)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the information loss and probability distributions as taught by the combination of Malas and Pasala modified with the Monte Carlo simulations and component-level reliability as taught by Hassan because using Monte Carlo simulations to calculate at least the component-level reliability would allow the system to arrive a global optimal solution at multiple confidence-levels. This in turn, would improve (e.g. increase or decrease) the cost of building a non-linear system (Hassan Pg. 9 Col. 1). 
With respect to Claim 3, the combination of Malas, Pasala, and Hassan, teach wherein performing the Monte-Carlo simulation further comprises determining an ensemble sample size (Hassan Pg. 6 Col. 2 “According to several references…when the number of samples is sufficiently large (greater than 30), the normal distribution can be sued to approximate the t distribution in the prediction of accuracy of the estimate. In the satellite design problem, the prediction of the performance of each design generate in the optimization rune will use 500 sample sets…” The examiner notes that knowing that when the sample size is “sufficiently large” (e.g. proper), the normal distribution can be used and as a result using 500 sample sets in the Monte Carlo sampling therefore teaches “wherein performing the Monte-Carlo simulation further comprises determining an ensemble sample size”.). 
With respect to Claim 15, the combination of Malas, Pasala, and Hassan teach 
Determining a real world statistical variation for the parameters of the source of uncertainty (Hassan Pg. 3 Col. 2 “The failure rates provided by manufactures for the different spacecraft components represent the outcomes of multiple component tests. As a result, these values are not deterministic; they follow some sort of probability density functions (PDFs). The objective of this paper is to demonstrate an approach incorporating uncertainties associated with component and subsystem reliability values in total satellite design reliability calculations that can be used in an optimization problem…The distributions of component failure rates should be available from the manufacture’s quality control records; however, these distributions are not generally available in the open literature. As a result of this limited data, all uncertainty reliability values in this paper are assumed to follow Gaussian (normal) distributions…” The examiner notes that using the manufacturer’s data on failure rates to draw and/or assume a distribution teaches “determining a real world statistical variation of the system uncertainty parameters”.).
performing a Monte-Carlo simulation of the parameters (Hassan Pg. 6 Col. 1 “Most probabilistic design problems employ MCS [Monte Carlo Sampling] or other reduced sampling methods for reliability prediction…For the GA [genetic algorithm] with MCS, evaluation of each individual design uses a large number of samples from the probability density functions representing the uncertain parameters. In this manner, constraint and objective functions can explicitly use uncertain values. Interval estimates for the uncertain performance metric, rather than point estimates, are obtained via the MCS approach. The main assumption is that the distribution of an aggregate uncertain performance function that is being sampled is a normal distribution because it involves repeated measurement of the same quantity with different sample values…In the satellite design problem, the prediction of the performance of each design generated in the optimization run will use 500 sample sets…” The examiner notes that using Monte Carlo sampling to test the performance in multiple designs (e.g. each design) in an optimization problem using samples of the uncertain parameters teaches “performing a Monte-Carlo simulation of a plurality of the statistical uncertainty parameters for a plurality of settings…”).
Calculating a component-level probability of error statistical distribution at the first component (Hassan Pg. 6 Col. 2 “The constraint type is an “expected value constraint”, and the second, a “confidence-level constraint”. In the expected value formation, many samples are used to estimate the expected values of the uncertain aggregate reliability functions as shown in Eqs. (17-19). The expect values can be substituted in the constraint functions as expressed in Eqs. (20-22)…if two different instances of the same design variables, x, are encountered, they will have a different set of uncertain sampled parameters, ξ. If the expected value calculations used a large number of samples, the expected values associated with these two instances of the same x will be nearly the same. Hence, the constraint values and the fitness values will also be nearly the same for designs with the same design variables encountered in the optimization run…[the second approach ,][t]he confidence-level constraint formulation enforces constraints limiting the probabilities associated with the estimated uncertain values…It is also crucial that the confidence level in the solution be sufficiently large to consider a solution feasible. A confidence level is the probability of success of an estimate or a predicate value; here, the estimates are those of aggregate reliability values…”)
determining the first component-level performance reliability based on a standard deviation of each component-level probability of error statistical distribution (Hassan Pg. 6 Col. 2 Equation 16. Note in Eq. 16 which is the accuracy of the predictions made using Monte Carlo sampling, the standard deviation or σ is used. The examiner notes that a person of ordinary skill in the art would infer that if the standard deviation is used in the equation of accuracy prediction, then it would be clear that “the component level performance reliability is based on the standard deviation of each component-level probability or error statistical distribution” as the claim requires. The probability of error statistical distribution being the failure rate distribution received from the manufacturers. This conclusion reached by the examiner is supported by observing Hassan Figure 3 (Pg. 8) which shows the “Modified component reliability value…” ). 
correlating the contribution of each system uncertainty parameter to the  first component-level performance reliability (Hassan Pg. 8 Col. 2 “At each confidence level, the mean spacecraft launch mass values obtained from 10 runs are plotted for both approaches in Fig. 4. Additionally, the minimum, mean, and maximum spacecraft mass values appear in Table 5.” Additionally, see Pg. 3 Col. 2 “The spacecraft reliability model implements calculations for parallel, series, and M-out-of-N combinations as shown in Eqs. (2-4) to calculate subsystem reliabilities from component reliabilities…”The examiner notes that because each component (e.g. payload, launcher, spacecraft) contributes the overall spacecraft mass and reliability, the plotting of the confidence values obtained and the resulting spacecraft mass correlates the contributions of each system uncertainty parameter to the  component-level performance reliability as the claim requires.). 

Claims 4-5, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malas et al. (“The Radar System and Information Flow”, NPL 2010) and in view of Pasala et al. (“HRR Radar Signature Database Validation for ATR: An Information Theoretic Approach”, NPL 2011) and further in view of Hassan et al. (“Spacecraft Reliability-based design optimization under uncertainty including discrete variables”, NPL 2008) and further in view of McMillan et al. (US 2008/0184367 A1). 
With respect to Claim 4, the combination of Malas, Pasala, and Hassan, teach all of the limitations of Claim 2. 
The combination of Malas, Pasala, and Hassan further teach 
a) determining a set of test criteria for a maximum allowable sampling uncertainty of the component-level information loss relative to the component-level probability of error statistical distributions (The examiner initially notes the rejection under 112(a) described above. As best understood, Hassan teaches the claim language. Hassan Pg. 8 Col. 2 “In both the MCS and the DMB problem formulations, the GA was run with constraints at five different confidence-level limits: 70, 80, 90, 92.5, and 99%. A confidence level assigns margins to component reliability values in the DMB approach and allows for probabilistic constraints in the MCS approach….” Determining or otherwise selecting different confidence levels for which the MCS approach is tested teaches “determining a set of test criteria for a maximum allowable sampling uncertainty of the component-level information loss relative to the component-level probability of error statistical distributions”. The examiner further notes the mapping in Claim 2 which shows Hassan teaches “component-level probability of error” (e.g. failure rate). 
c) computing the component-level performance reliability using a numerical simulation method on the sample ensemble size NM (Hassan Pg. 6 Col. 2 Equation 16. Note in Eq. 16 which is the accuracy of the predictions made using Monte Carlo sampling, the standard deviation or σ is used. The examiner notes that a person of ordinary skill in the art would infer that if the standard deviation is used in the equation of accuracy prediction, then it would be clear that “the component level performance reliability…” as the claim requires. This conclusion reached by the examiner is supported by observing Hassan Figure 3 (Pg. 8) which shows the “Modified component reliability value…” Hassan Pg. 6 Col. 2 “According to several references…when the number of samples is sufficiently large (greater than 30), the normal distribution can be used to approximate the t distribution in the prediction of the accuracy of the estimate…[this design problem] will use 500 sample sets….” The examine notes that using MCS with 500 sample sets teaches “…using a numerical simulation method on the sample ensemble size NM…”). 
The combination of Malas, Pasala, and Hassn, however, do not appear to explicitly disclose: 
b) determining a sample ensemble size NM for the component-level information loss using a phase transition method
McMillan, however, teaches b) determining a sample ensemble size NM for the component-level information loss using a phase transition method (As an initial matter, the examiner notes the BRI of the claim language and specifically the claim term “phase transition method”. The examiner turns to Paragraph [00142]-[00143] for BRI. Upon consideration, the claim language is interpreted as determining the sample ensemble size based on the entropy estimate at a particular sample count. Under this BRI in light of the specification, McMillan teaches the claim language. Cf. Figure 4 and Note the Sample size calculation from the “entropy value calculation. Next, McMillan Paragraphs [0029]-[0034] recite: “At step 310, a determination of how to subdivide the Source into sample blocks (hereafter “Samples”) is made. Sample size is determined based on the following characteristics: The minimum size of the sample is the size of the alphabet selected for use in the entropy algorithm…The optimal size of a Sample allows for multiple samples inside of a source, where Sample is some multiple of the alphabet size. In general, allowing for greater Samples provides more information about entropy within the Source. Note the Sample is tunable, as is the alphabet size….An entropy determination technique can be applied across a control set of data in order to empirically determine the optimum settings…” The examiner notes that determining the optimum Sample (e.g. sample size) using an entropy determination technique teaches “determining a sample ensemble size NM for the component-level information loss using a phase transition method.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the Monte Carlo simulation as taught by the combination of Malas, Pasala, and Hassan modified with the sample size determination as taught by McMillan because using entropy to determine the optimal sample size would allow for more information about entropy, thus improving the accuracy of each sample calculation (McMillan Paragraph [0032]-[0034]).
With respect to Claim 5, the combination of Malas, Pasala, Hassan, and McMillan teach wherein the numerical simulation method comprises Monte Carlo modeling (Hassan Pg. 6 Col. 2 Equation 16. Note in Eq. 16 which is the accuracy of the predictions made using Monte Carlo sampling, the standard deviation or σ is used.).

With respect to Claim 9, the combination of Malas and Pasala teach all of the limitations of Claim 8 as discussed above. 
The combination of Malas and Pasala further teach… through iteration of steps 8b) to 8h) (Merely for sake of brevity the examiner refers to the mapping of Claim 8 steps b) through h) as discussed above).
The combination of Malas and Pasala, however do not appear to explicitly disclose: 
computing a component-level performance reliability and attributing a contribution of each system uncertainty parameter to the component-level performance reliability, the method comprising the steps of:
a) determining a real world statistical variation of the system uncertainty parameters; 
b) performing a Monte-Carlo simulation of a plurality of the statistical uncertainty parameters for a plurality of settings through iteration of steps lb) to lh); 
c) calculating a component-level probability of error statistical distribution at each component; 
d) determining the component-level performance reliability based on a standard deviation of each component-level probability of error statistical distribution; and 
e) correlating the contribution of each system uncertainty parameter to the component-level performance reliability.
Hassan, however, teaches computing a component-level performance reliability and attributing a contribution of each system uncertainty parameter to the component-level performance reliability…(Hassan Abstract “Spacecraft system reliability is typically computed using standard parallel-series combination techniques based upon component and subsystem failure rates provided by suppliers. Component failure rates are empirically determined as, as such, are nondeterministic parameters. Treating these failure rates as uncertain parameters in spacecraft design may avoid unnecessary high redundancy…This work presents a genetic algorithm with Monte Carlo sampling for probabilistic reliability-based design optimization of satellite systems. In this approach, confidence level constraints ensure that system reliability requirements are met with high probability.” The examiner notes that using Monte Carlo sampling to give (e.g. compute) a probabilistic reliability based on each components individual failure rate teaches “computing a component-level performance reliability and attributing a contribution of each system uncertainty parameter to the component-level performance reliability”.).
determining a real world statistical variation of the system uncertainty parameters (Hassan Pg. 3 Col. 2 “The failure rates provided by manufactures for the different spacecraft components represent the outcomes of multiple component tests. As a result, these values are not deterministic; they follow some sort of probability density functions (PDFs). The objective of this paper is to demonstrate an approach incorporating uncertainties associated with component and subsystem reliability values in total satellite design reliability calculations that can be used in an optimization problem…The distributions of component failure rates should be available from the manufacture’s quality control records; however, these distributions are not generally available in the open literature. As a result of this limited data, all uncertainty reliability values in this paper are assumed to follow Gaussian (normal) distributions…” The examiner notes that using the manufacturer’s data on failure rates to draw and/or assume a distribution teaches “determining a real world statistical variation of the system uncertainty parameters”.).
performing a Monte-Carlo simulation of a plurality of the statistical uncertainty parameters for a plurality of settings… (Hassan Pg. 6 Col. 1 “Most probabilistic design problems employ MCS [Monte Carlo Sampling] or other reduced sampling methods for reliability prediction…For the GA [genetic algorithm] with MCS, evaluation of each individual design uses a large number of samples from the probability density functions representing the uncertain parameters. In this manner, constraint and objective functions can explicitly use uncertain values. Interval estimates for the uncertain performance metric, rather than point estimates, are obtained via the MCS approach. The main assumption is that the distribution of an aggregate uncertain performance function that is being sampled is a normal distribution because it involves repeated measurement of the same quantity with different sample values…In the satellite design problem, the prediction of the performance of each design generated in the optimization run will use 500 sample sets…” The examiner notes that using Monte Carlo sampling to test the performance in multiple designs (e.g. each design) in an optimization problem using samples of the uncertain parameters teaches “performing a Monte-Carlo simulation of a plurality of the statistical uncertainty parameters for a plurality of settings…”).
calculating a component-level probability of error statistical distribution at each of the plurality of components (Hassan Pg. 6 Col. 2 “The constraint type is an “expected value constraint”, and the second, a “confidence-level constraint”. In the expected value formation, many samples are used to estimate the expected values of the uncertain aggregate reliability functions as shown in Eqs. (17-19). The expect values can be substituted in the constraint functions as expressed in Eqs. (20-22)…if two different instances of the same design variables, x, are encountered, they will have a different set of uncertain sampled parameters, ξ. If the expected value calculations used a large number of samples, the expected values associated with these two instances of the same x will be nearly the same. Hence, the constraint values and the fitness values will also be nearly the same for designs with the same design variables encountered in the optimization run…[the second approach ,][t]he confidence-level constraint formulation enforces constraints limiting the probabilities associated with the estimated uncertain values…It is also crucial that the confidence level in the solution be sufficiently large to consider a solution feasible. A confidence level is the probability of success of an estimate or a predicate value; here, the estimates are those of aggregate reliability values…”
determining the component-level performance reliability based on a standard deviation of each component-level probability of error statistical distribution (Hassan Pg. 6 Col. 2 Equation 16. Note in Eq. 16 which is the accuracy of the predictions made using Monte Carlo sampling, the standard deviation or σ is used. The examiner notes that a person of ordinary skill in the art would infer that if the standard deviation is used in the equation of accuracy prediction, then it would be clear that “the component level performance reliability is based on the standard deviation of each component-level probability or error statistical distribution” as the claim requires. The probability of error statistical distribution being the failure rate distribution received from the manufacturers. This conclusion reached by the examiner is supported by observing Hassan Figure 3 (Pg. 8) which shows the “Modified component reliability value…” ). 
correlating the contribution of each of the plurality of system uncertainty parameters to the component-level performance reliability (Hassan Pg. 8 Col. 2 “At each confidence level, the mean spacecraft launch mass values obtained from 10 runs are plotted for both approaches in Fig. 4. Additionally, the minimum, mean, and maximum spacecraft mass values appear in Table 5.” Additionally, see Pg. 3 Col. 2 “The spacecraft reliability model implements calculations for parallel, series, and M-out-of-N combinations as shown in Eqs. (2-4) to calculate subsystem reliabilities from component reliabilities…”The examiner notes that because each component (e.g. payload, launcher, spacecraft) contributes the overall spacecraft mass and reliability, the plotting of the confidence values obtained and the resulting spacecraft mass correlates the contributions of each system uncertainty parameter to the  component-level performance reliability as the claim requires.). 
determining at least on component-level ensemble sampling requirement by: determining a set of test criteria for a maximum allowable sampling uncertainty of the component-level information loss relative to the component-level probability of error statistical distributions (The examiner initially notes the rejection under 112(a) described above. As best understood, Hassan teaches the claim language. Hassan Pg. 8 Col. 2 “In both the MCS and the DMB problem formulations, the GA was run with constraints at five different confidence-level limits: 70, 80, 90, 92.5, and 99%. A confidence level assigns margins to component reliability values in the DMB approach and allows for probabilistic constraints in the MCS approach….” Determining or otherwise selecting different confidence levels for which the MCS approach is tested teaches “determining a set of test criteria for a maximum allowable sampling uncertainty of the component-level information loss relative to the component-level probability of error statistical distributions”. The examiner further notes the mapping in Claim 2 which shows Hassan teaches “component-level probability of error” (e.g. failure rate). 
…
computing the component-level performance reliability using a numerical simulation method on the sample ensemble size (Hassan Pg. 6 Col. 2 Equation 16. Note in Eq. 16 which is the accuracy of the predictions made using Monte Carlo sampling, the standard deviation or σ is used. The examiner notes that a person of ordinary skill in the art would infer that if the standard deviation is used in the equation of accuracy prediction, then it would be clear that “the component level performance reliability…” as the claim requires. This conclusion reached by the examiner is supported by observing Hassan Figure 3 (Pg. 8) which shows the “Modified component reliability value…” Hassan Pg. 6 Col. 2 “According to several references…when the number of samples is sufficiently large (greater than 30), the normal distribution can be used to approximate the t distribution in the prediction of the accuracy of the estimate…[this design problem] will use 500 sample sets….” The examine notes that using MCS with 500 sample sets teaches “…using a numerical simulation method on the sample ensemble size NM…”). 
The examiner notes that Hassan is considered analogous art because Hassan is directed, at least in part, to the problem faced by the inventor. Namely, probabilistic optimal design of a non-linear system (e.g. optimal design of a spacecraft)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the information loss and probability distributions as taught by the combination of Malas and Pasala modified with the Monte Carlo simulations and component-level reliability as taught by Hassan because using Monte Carlo simulations to calculate at least the component-level reliability would allow the system to arrive a global optimal solution at multiple confidence-levels. This in turn, would improve (e.g. increase or decrease) the cost of building a non-linear system (Hassan Pg. 9 Col. 1). 
The combination of Malas, Pasala, and Hassan, however, do not appear to explicitly disclose: 
determining a sample ensemble size for the component-level information loss using a phase transition method
McMillan, however, teaches determining a sample ensemble size for the component-level information loss using a phase transition method (As an initial matter, the examiner notes the BRI of the claim language and specifically the claim term “phase transition method”. The examiner turns to Paragraph [00142]-[00143] for BRI. Upon consideration, the claim language is interpreted as determining the sample ensemble size based on the entropy estimate at a particular sample count. Under this BRI in light of the specification, McMillan teaches the claim language. Cf. Figure 4 and Note the Sample size calculation from the “entropy value calculation. Next, McMillan Paragraphs [0029]-[0034] recite: “At step 310, a determination of how to subdivide the Source into sample blocks (hereafter “Samples”) is made. Sample size is determined based on the following characteristics: The minimum size of the sample is the size of the alphabet selected for use in the entropy algorithm…The optimal size of a Sample allows for multiple samples inside of a source, where Sample is some multiple of the alphabet size. In general, allowing for greater Samples provides more information about entropy within the Source. Note the Sample is tunable, as is the alphabet size….An entropy determination technique can be applied across a control set of data in order to empirically determine the optimum settings…” The examiner notes that determining the optimum Sample (e.g. sample size) using an entropy determination technique teaches “determining a sample ensemble size NM for the component-level information loss using a phase transition method.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the Monte Carlo simulation as taught by the combination of Malas, Pasala, and Hassan modified with the sample size determination as taught by McMillan because using entropy to determine the optimal sample size would allow for more information about entropy, thus improving the accuracy of each sample calculation (McMillan Paragraph [0032]-[0034]).
With respect to Claim 16, the combination of Malas and Pasala teach all of the limitations of Claim 11. 
However, the combination of Malas and Pasala do not appear to explicitly disclose the limitations of claim 16. 
Hassan teaches
determining a set of test criteria (The examiner initially notes the rejection under 112(a) described above. As best understood, Hassan teaches the claim language. Hassan Pg. 8 Col. 2 “In both the MCS and the DMB problem formulations, the GA was run with constraints at five different confidence-level limits: 70, 80, 90, 92.5, and 99%. A confidence level assigns margins to component reliability values in the DMB approach and allows for probabilistic constraints in the MCS approach….” Determining or otherwise selecting different confidence levels for which the MCS approach is tested teaches “determining a set of test criteria for a maximum allowable sampling uncertainty of the component-level information loss relative to the component-level probability of error statistical distributions”. The examiner further notes the mapping in Claim 2 which shows Hassan teaches “component-level probability of error” (e.g. failure rate).)
computing the first component-level performance reliability using a numerical simulation on the ensemble size number (Hassan Pg. 6 Col. 2 Equation 16. Note in Eq. 16 which is the accuracy of the predictions made using Monte Carlo sampling, the standard deviation or σ is used. The examiner notes that a person of ordinary skill in the art would infer that if the standard deviation is used in the equation of accuracy prediction, then it would be clear that “the component level performance reliability…” as the claim requires. This conclusion reached by the examiner is supported by observing Hassan Figure 3 (Pg. 8) which shows the “Modified component reliability value…” Hassan Pg. 6 Col. 2 “According to several references…when the number of samples is sufficiently large (greater than 30), the normal distribution can be used to approximate the t distribution in the prediction of the accuracy of the estimate…[this design problem] will use 500 sample sets….” The examine notes that using MCS with 500 sample sets teaches “…using a numerical simulation method on the sample ensemble size NM…”). 
The examiner notes that Hassan is considered analogous art because Hassan is directed, at least in part, to the problem faced by the inventor. Namely, probabilistic optimal design of a non-linear system (e.g. optimal design of a spacecraft)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the information loss and probability distributions as taught by the combination of Malas and Pasala modified with the Monte Carlo simulations and component-level reliability as taught by Hassan because using Monte Carlo simulations to calculate at least the component-level reliability would allow the system to arrive a global optimal solution at multiple confidence-levels. This in turn, would improve (e.g. increase or decrease) the cost of building a non-linear system (Hassan Pg. 9 Col. 1). 
The combination of Malas, Pasala, and Hassan, however, do not appear to explicitly disclose: 
Sampling an ensemble size number from the set using a phase transition method
McMillan, however, teaches Sampling an ensemble size number from the set using a phase transition method (As an initial matter, the examiner notes the BRI of the claim language and specifically the claim term “phase transition method”. The examiner turns to Paragraph [00142]-[00143] for BRI. Upon consideration, the claim language is interpreted as determining the sample ensemble size based on the entropy estimate at a particular sample count. Under this BRI in light of the specification, McMillan teaches the claim language. Cf. Figure 4 and Note the Sample size calculation from the “entropy value calculation. Next, McMillan Paragraphs [0029]-[0034] recite: “At step 310, a determination of how to subdivide the Source into sample blocks (hereafter “Samples”) is made. Sample size is determined based on the following characteristics: The minimum size of the sample is the size of the alphabet selected for use in the entropy algorithm…The optimal size of a Sample allows for multiple samples inside of a source, where Sample is some multiple of the alphabet size. In general, allowing for greater Samples provides more information about entropy within the Source. Note the Sample is tunable, as is the alphabet size….An entropy determination technique can be applied across a control set of data in order to empirically determine the optimum settings…” The examiner notes that determining the optimum Sample (e.g. sample size) using an entropy determination technique teaches “determining a sample ensemble size NM for the component-level information loss using a phase transition method.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the Monte Carlo simulation as taught by the combination of Malas, Pasala, and Hassan modified with the sample size determination as taught by McMillan because using entropy to determine the optimal sample size would allow for more information about entropy, thus improving the accuracy of each sample calculation (McMillan Paragraph [0032]-[0034]).


Conclusion
Due to new grounds of rejection, this action is being made NON-FINAL.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934. The examiner can normally be reached 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FEN CHRISTOPHER TAMULONIS/Examiner, Art Unit 2126     
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126